Filed pursuant to Rule 497(b) File No. 333-187822 Lord Abbett Small Cap Blend Fund (a series of Lord Abbett Equity Trust) 90 Hudson StreetJersey City, New Jersey 07302-3973888-522-2388 Dear Fellow Shareholder, In an effort to improve the quality of our clients investment experience and better meet their evolving investment needs, we are asking you to approve the reorganization of Lord Abbett Small Cap Blend Fund (Target Fund) into another similarly managed Lord Abbett Fund, Lord Abbett Value Opportunities Fund (Acquiring Fund). We anticipate that Target Fund shareholders will benefit from the potential operating efficiencies and economies of scale that may be achieved through the reorganization. The Funds both seek long-term capital appreciation and employ similar strategies to pursue their investment objective. Target Fund utilizes growth and value investing styles to invest principally in small companies, while Acquiring Fund utilizes a value investing style to invest principally in small and mid-sized companies. The material differences between how the Funds are managed are Acquiring Funds comparatively broader investment emphasis in terms of company size and Acquiring Funds comparatively narrower investment emphasis in terms of investing style. Despite these differences, Target Fund and Acquiring Fund are subject to similar, though not identical, investment risks. The attached Questions & Answers and Combined Prospectus/Proxy Statement contain more information, including information about the material differences between the Funds, information from Acquiring Funds prospectus dated March1, 2013, and material factors that you may find helpful in evaluating the proposal to reorganize Target Fund. We believe the reorganization offers shareholders of Target Fund other potential benefits, including lower total annual operating expenses due to Acquiring Funds lower effective management fee rate and lower other (i.e., non-management) expenses as a percentage of Fund assets. In addition, we anticipate that the reorganization may present the opportunity for further reductions in non-management expenses because certain fixed costs will be spread across a larger asset base. Furthermore, the transaction will qualify as a tax-free reorganization for federal income tax purposes, and you will not be charged any sales charges, commissions, or transaction fees in connection with it. Actual results of the reorganization may differ from the expected results described in the Combined Prospectus/Proxy Statement. This change requires your approval. We encourage you to review the attached materials carefully and recommend that you vote FOR the approval of the proposal. You can vote in any of the following ways (please refer to your attached proxy card for more detailed voting instructions):  Via the Internet  By telephone  By mail  At the shareholder meeting: July 12, 2013, 9:00 a.m., at 90 Hudson Street, Jersey City, NJ 07302-3973 We encourage you to vote by the internet or telephone, using the control number that appears on your proxy card. We must receive your vote before 9:00 a.m. on July 12, 2013 in order to count your vote. Regardless of the method you choose, please take the time to read the full text of the attached Combined Prospectus/Proxy Statement and its attachments before voting. Please vote now. Your vote is important. Thank you for investing in the Lord Abbett Family of Funds. It is a privilege to manage your investment. If you have any questions or need assistance voting, please contact your financial advisor or call 888-991-1294. Sincerely, Daria L. Foster President, Chief Executive Officer, and Trustee Lord Abbett Small Cap Blend Fund (a series of Lord Abbett Equity Trust) 90 Hudson StreetJersey City, New Jersey 07302-3973888-522-2388 QUESTIONS AND ANSWERS Your vote is important. Below are answers to some commonly asked questions that are intended to help you understand the proposal on which shareholders of Lord Abbett Small Cap Blend Fund (Target Fund) are being asked to vote. This proposal is described in more detail in the Combined Prospectus/Proxy Statement, which you should read carefully. If you have a question or need assistance in voting, please call 888-991-1294. Why am I being asked to vote? Lord, Abbett & Co. LLC (Lord Abbett) is seeking your vote because you are, or were as of April 26, 2013 (the Record Date), a shareholder of Target Fund. As discussed in more detail below, Lord Abbett is proposing a change to Target Fund that requires approval of the Funds shareholders at a special meeting of shareholders scheduled to be held on July 12, 2013. The Board of Trustees of Target Fund (the Board) has approved the proposal described below and recommends that you vote FOR it. What proposal am I being asked to vote on? You are being asked to approve a proposal to reorganize Target Fund into Lord Abbett Value Opportunities Fund (Acquiring Fund and, together with Target Fund, the Funds) (the Reorganization). After the Reorganization is completed, you will become a shareholder of Acquiring Fund and Target Fund will be terminated. Like Target Fund, Acquiring Fund seeks long-term capital appreciation. The material differences between the Funds investment strategies are:  Target Fund pursues its investment objective by investing principally in small companies, while Acquiring Fund invests principally in small and mid-sized companies. Target Fund defines small companies as those that fall within the market capitalization range of companies in the Russell 2000 ® Index and Acquiring Fund defines small and mid-sized companies as those that fall within the market capitalization range of companies in the Russell 2500 Ô Index.  Acquiring Fund uses a value investing style to focus on companies the Funds investment team believes are undervalued. Target Fund employs a blend investing approach that encompasses value investing as well as growth investing, which emphasizes companies the Funds investment team believes exhibit superior growth potential. Notwithstanding these differences, Target Fund and Acquiring Fund have similar, though not identical, overall risk profiles. The Combined Prospectus/Proxy Statement provides more information about Acquiring Fund and the Reorganization, including a comparative discussion of the Funds investment strategies and their attendant risks. It is both a Prospectus for Acquiring Fund and a Proxy Statement for Target Fund. How do the Funds present sizes compare? As of April 30, 2013, Target Fund had approximately $584 million in total net assets and Acquiring Fund had approximately $2.2 billion in total net assets. How do the Funds expense structures compare? It is expected that you will pay a lower effective management fee rate, lower other (i.e., non-management) expenses, and lower total annual operating expenses after the Reorganization as a shareholder of the resulting fund (the Combined Fund) than you currently pay as a shareholder of Target Fund. The specific components of Target Funds and Acquiring Funds operating expenses compare as follows, as of each Funds respective 2012 fiscal year: Acquiring Funds effective management fee rate (0.72%) is lower than Target Funds effective management fee rate (0.75%); Rule 12b-1 fees applicable to a particular class of shares are the same for both Funds; and Acquiring Funds other (i.e., non-management) expenses (0.24%) are lower than those of Target Fund (0.26%). Why does the Board recommend that I vote FOR the proposal? Due to a number of factors, most notably Lord Abbetts concerns about Target Funds long-term viability, the Board believes that it is in Target Fund and its shareholders best interests to reorganize Target Fund into Acquiring Fund. The Reorganization would permit Target Fund shareholders to continue to pursue capital appreciation by employing similar investment strategies as part of a larger fund with a lower effective management fee rate and lower overall expenses. The specific reasons why the Board recommends that shareholders vote FOR the proposal are discussed in more detail under Summary of Proposal in the Combined Prospectus/Proxy Statement. The Board approved the Reorganization based on information available as of its February 28, 2013 meeting, which is subject to change. Will the value of my investment change as a result of the Reorganization? No. Although the aggregate value of your investment will not change as a result of the Reorganization, the number of shares you own likely will change. The reason for this potential change is that your Target Fund shares will be exchanged for Acquiring Fund shares at the net asset value per share of Acquiring Fund, which likely will differ from the net asset value per share of Target Fund. Will the Reorganization result in a taxable event for me? The Reorganization is expected to qualify as a tax-free reorganization pursuant to Section 368(a) of the Internal Revenue Code of 1986, as amended. If the Reorganization so qualifies, Target Fund will not recognize any gain or loss as a result of the transfer of all of its assets and substantially all of the liabilities in exchange for shares of Acquiring Fund or as a result of its liquidation, and Target Fund shareholders will not recognize any gain or loss upon the receipt of shares of Acquiring Fund in connection with the Reorganization. Despite the tax-free nature of the Reorganization itself, portfolio restructuring before the Reorganization may cause shareholders to receive capital gain distributions they would not have received absent the Reorganization. The amount of any such capital gains will depend on the extent to which Target Fund repositions its portfolio before the Reorganization and the extent to which the sale of portfolio securities generates capital gain. Will I pay any sales charges or similar fees in connection with the Reorganization? No sales charges or other similar fees will be charged in connection with the Reorganization. However, any other investment or redemption would be subject to any applicable sales charges. When would the Reorganization take place? If Target Fund shareholders approve the Reorganization, the transaction is expected to be completed as soon as possible after the shareholder meeting scheduled to be held on July 12, 2013. Who will manage the portfolio of the Combined Fund following the Reorganization? Thomas B. Maher and Justin C. Maurer manage Acquiring Fund and will continue to manage the Combined Fund after the Reorganization. Who will pay the costs associated with the Reorganization? Lord Abbett will bear the direct costs of the Reorganization. Such costs include the cost of hiring a proxy solicitation firm to request and record shareholders votes, the cost of filing, printing and mailing this Combined Prospectus/Proxy Statement, accounting fees, and legal fees. We estimate that these costs will total approximately $230,000. However, the Funds will bear the transaction costs associated with the Reorganization, as well as any other indirect costs of the Reorganization. Target Fund will bear such costs related to any portfolio repositioning that takes place before the Reorganization and the Combined Fund will bear any such costs related to any portfolio repositioning that takes place after the Reorganization. What if there are not enough votes to approve the proposal? If Target Fund does not receive enough votes to approve the proposal before the shareholder meeting, the meeting may be postponed to permit further solicitation of proxy votes. If Target Fund does not receive enough votes to approve the proposal even after postponing the meeting, the proposal will not be implemented, and the Board and Lord Abbett will consider other strategic alternatives for the Fund, possibly including its liquidation. What is Broadridge Financial Solutions, Inc.? Broadridge Financial Solutions, Inc. (Broadridge), which is not affiliated with either Fund or Lord Abbett, is the proxy solicitation firm that will contact shareholders and record their votes. As the shareholder meeting date approaches, shareholders who have not yet voted may receive telephone calls, emails, or follow-up mailings from Broadridge asking them to vote so that the meeting will not need to be postponed. How many votes am I entitled to cast? You are entitled to one vote for each full share and a proportionate fractional vote for each fractional share you own of Target Fund on the Record Date (April26, 2013). Only shareholders of Target Fund as of the Record Date may vote. How do I submit my vote? You may vote in any of the following four ways: Internet: Please use the website and control number provided on your proxy card. Telephone: Please use the telephone number and control number provided on your proxy card. Mail: Please sign and date your proxy card and return it to the address shown on the card. In Person: At the shareholder meeting at 9:00 a.m. on July 12, 2013, at 90 Hudson Street, Jersey City, NJ 07302. Please vote now. Your prompt vote can help reduce the need for further proxy solicitation. Your vote is important, regardless of how many shares you own. Please read the Combined Prospectus/Proxy Statement and vote your shares. If you have a question or need assistance in voting, please call 888-991-1294. Thank you for investing in the Lord Abbett Family of Funds. Lord Abbett Small Cap Blend Fund (a series of Lord Abbett Equity Trust) 90 Hudson StreetJersey City, New Jersey 07302-3973888-522-2388 NOTICE OF SPECIAL MEETING OF SHAREHOLDERSTo be Held on July 12, 2013 NOTICE IS HEREBY GIVEN of a Special Meeting of the Shareholders of Lord Abbett Small Cap Blend Fund (Target Fund) (the Meeting). The Meeting will be held at the offices of Lord, Abbett & Co. LLC at 90 Hudson Street, Jersey City, New Jersey, on July 12, 2013 at 9:00 a.m. for the purpose of considering the following proposal: To approve an Agreement and Plan of Reorganization between Lord Abbett Equity Trust, on behalf of its series, Target Fund and Lord Abbett Securities Trust, on behalf of its series, Lord Abbett Value Opportunities Fund (Acquiring Fund and, together with Target Fund, the Funds), providing for: (a) the transfer of all of the assets of Target Fund to Acquiring Fund in exchange for shares of the corresponding class of Acquiring Fund and the assumption by Acquiring Fund of all of the liabilities of Target Fund; (b) the distribution of such shares to the shareholders of Target Fund; and (c) the termination of Target Fund. In addition, Target Fund shareholders will be asked to vote on any other business properly presented at the Meeting and any adjournments or postponements of the Meeting. The Board has fixed the close of business on April 26, 2013 as the record date for determination of shareholders of Target Fund entitled to notice of and to vote at the Meeting and any adjournments or postponements thereof. Shareholders are entitled to one vote for each full share held and a proportionate vote for each fractional share held. Your vote is important regardless of how many shares you hold. Your prompt vote can help reduce the need for further proxy solicitation. You may vote via the Internet, by telephone, by signing and returning your proxy card, or by attending the Meeting in person, as described in the attached Combined Prospectus/Proxy Statement. By order of the Board Lawrence H. Kaplan May 22, 2013 Vice President and Secretary Filed pursuant to Rule 497(b) File No. 333-187822 Combined Prospectus/Proxy Statement Dated May 22, 2013 Lord Abbett Small Cap Blend Fund (a series of Lord Abbett Equity Trust) 90 Hudson StreetJersey City, New Jersey 07302-3973888-522-2388 Lord Abbett Value Opportunities Fund (a series of Lord Abbett Securities Trust) 90 Hudson StreetJersey City, New Jersey 07302-3973888-522-2388 This Combined Prospectus/Proxy Statement relates to the proposed Reorganization (defined below) of Lord Abbett Small Cap Blend Fund, a series of Lord Abbett Equity Trust, a registered open-end management investment company (Equity Trust) (Target Fund), into Lord Abbett Value Opportunities Fund, a series of Lord Abbett Securities Trust, another registered open-end management investment company (Securities Trust) (Acquiring Fund and, together with Target Fund, the Funds). Lord, Abbett & Co. LLC (Lord Abbett) anticipates that the proposed Reorganization will achieve potential operating efficiencies and economies of scale by combining similarly managed equity funds advised by Lord Abbett into a single larger fund, potentially resulting in cost savings for Target Fund shareholders. The Board of Trustees of each of Equity Trust, on behalf of Target Fund and Securities Trust, on behalf of Acquiring Fund (together, the Board), has determined unanimously, following Lord Abbetts recommendation, that the Reorganization would be in the best interests of each Fund and its shareholders. Your vote is important regardless of the size of your holdings in Target Fund. If you have a question or need assistance in voting, please call 888-991-1294. This Combined Prospectus/Proxy Statement is both a Prospectus for Acquiring Fund and a Proxy Statement for Target Fund. It concisely sets forth the information that a Target Fund shareholder should know about Acquiring Fund before voting on the Reorganization. Shareholders should read it and retain it for future reference. The section titled Information From Acquiring Funds March1, 2013 Prospectus in this Combined Prospectus/Proxy Statement includes additional information about Acquiring Fund that a Target Fund shareholder should know before becoming an investor in Acquiring Fund. Attached as Appendix A to this Combined Prospectus/Proxy Statement is a copy of the form of Agreement and Plan of Reorganization (the Plan) that describes the terms of the Reorganization in greater detail. Additional information about the Funds has been filed with the U.S. Securities and Exchange Commission (the SEC) and can be found in the following documents, which are incorporated by reference into this Combined Prospectus/Proxy Statement:  The Statement of Additional Information dated May 22, 2013 relating to this Combined Prospectus/Proxy Statement;  Target Funds Prospectus dated December 1, 2012, as may be supplemented;  The Statement of Additional Information dated December 1, 2012, as may be supplemented, relating to Target Funds Prospectus dated December 1, 2012, as may be supplemented;  The Statement of Additional Information dated March 1, 2013, as may be supplemented, relating to Acquiring Funds Prospectus dated March 1, 2013, as may be supplemented;  Target Funds Annual Report for the fiscal year ended July 31, 2012 and Target Funds Semi-Annual Report for the fiscal period ended January 31, 2013; and  Acquiring Funds Annual Report for the fiscal year ended October 31, 2012. These documents are available free of charge via Lord Abbetts website at www.lordabbett.com, by calling 888-522-2388, or by writing to the Funds at 90 Hudson Street, Jersey City, NJ 07302-3973. The Funds are subject to the informational requirements of the Securities Exchange Act of 1934, as amended, and the Investment Company Act of 1940, as amended (the 1940 Act), and in accordance therewith, file reports and other information, including proxy materials, with the SEC. The SEC has not approved or disapproved these securities or passed upon the adequacy of this Combined Prospectus/Proxy Statement. Any representation to the contrary is a criminal offense. TABLE OF CONTENTS FEES AND EXPENSES 2 SUMMARY OF PROPOSAL 9 Overview of the Proposed Reorganization 9 Board Considerations in Approving the Reorganization 12 Investment Objectives, Principal Investment Strategies, and Principal Risks 14 Federal Income Tax Considerations 20 Classes of Shares 20 Purchases, Exchanges, Redemptions, and Valuation of Fund Shares 21 Payments to Broker-Dealers and Other Financial Intermediaries 21 Dividend Policies 21 Capitalization 21 Performance 23 Disclosure of Portfolio Holdings 27 Management and Organization of the Funds 27 MORE INFORMATION ABOUT THE REORGANIZATION 29 Description of the Reorganization 29 Material Federal Income Tax Consequences of the Reorganization 30 Expenses of the Reorganization 32 Solicitation Method 32 Voting Information 33 Adjournment of the Meeting 34 Revocation of Proxies 34 Voting Shares 34 Principal Shareholders of Target Fund and Acquiring Fund 34 Shareholder Rights 38 FINANCIAL STATEMENTS AND ADDITIONAL INFORMATION ABOUT THE FUNDS 39 FINANCIAL HIGHLIGHTS 40 INFORMATION FROM ACQUIRING FUNDS MARCH 1, 2013 PROSPECTUS 49 Investment Objective 49 Principal Investment Strategies 49 Information for Managing Your Acquiring Fund Account 50 Choosing a Share Class 50 Sales Charges 57 Sales Charge Reductions and Waivers 59 Financial Intermediary Compensation 63 Purchases 68 Exchanges 70 Redemptions 71 Account Services and Policies 72 Distributions and Taxes 80 APPENDIX AFORM OF AGREEMENT AND PLAN OF REORGANIZATION A-1 APPENDIX BINVESTMENT RESTRICTIONS OF TARGET FUND AND ACQUIRING FUND B-1 SPECIAL MEETING OF SHAREHOLDERSOF Lord Abbett Small Cap Blend Fund (a series of Lord Abbett Equity Trust) This Combined Prospectus/Proxy Statement is furnished in connection with the solicitation of proxies by and on behalf of the Board of Trustees of Lord Abbett Equity Trust (Equity Trust), to be used at a special meeting of shareholders of Lord Abbett Small Cap Blend Fund (Target Fund), a series of Equity Trust, to be held at 9:00 a.m. on July 12, 2013, at the offices of Lord, Abbett & Co. LLC (Lord Abbett) at 90 Hudson Street, Jersey City, New Jersey, and at any adjournments or postponements thereof (the Meeting). The Meeting is being held for the purpose of considering the following proposal: To approve an Agreement and Plan of Reorganization between Equity Trust, on behalf of Target Fund and Lord Abbett Securities Trust (Securities Trust), on behalf of its series, Lord Abbett Value Opportunities Fund (Acquiring Fund and, together with Target Fund, the Funds), providing for: (a) the transfer of all of the assets of Target Fund to Acquiring Fund in exchange for shares of the corresponding class of Acquiring Fund and the assumption by Acquiring Fund of all of the liabilities of Target Fund; (b) the distribution of such shares to the shareholders of Target Fund; and (c) the termination of Target Fund (the Reorganization). In addition, Target Fund shareholders will be asked to vote on any other business properly presented at the Meeting and any adjournments or postponements of the Meeting. Only shareholders of record of Target Fund as of the close of business on April 26, 2013 (the Record Date) will be entitled to notice of, and to vote at, the Meeting or any adjournment or postponement thereof. This Combined Prospectus/Proxy Statement and the enclosed proxy card initially are being mailed to shareholders on or about May 22, 2013. A vote in favor of the Reorganization is a vote to become a shareholder of Acquiring Fund and terminate Target Fund. The votes of Acquiring Funds shareholders are not being solicited because their approval or consent is not necessary for the Reorganization to proceed. If shareholders do not approve the Reorganization, or if the Reorganization is not completed for any other reason, the Board of Target Fund will consider other strategic alternatives for Target Fund, possibly including its liquidation. 1 FEES AND EXPENSES The tables below provide a summary comparison of the expenses of each class of shares of each Fund. Target Funds annual fund operating expenses are based on the Funds fees and expenses for the fiscal year ended July 31, 2012 and Acquiring Funds annual fund operating expenses are based on the Funds fees and expenses for the fiscal year ended October 31, 2012. The estimated annual fund operating expenses of Acquiring Fund after giving effect to the proposed Reorganization (the Combined Fund) are shown on a pro forma basis as of October 31, 2012, as if the Reorganization had been completed on that date. The Combined Funds actual annual operating expenses after the Reorganization may be greater or less than those shown. The Funds are subject to the same sales charges. You may qualify for sales charge discounts if you and certain members of your family invest, or agree to invest in the future, at least $50,000 in the Lord Abbett Family of Funds. More information about these and other sales charge discounts is available from your financial professional, in Sales Charge Reductions and Waivers on page 59 of this Combined Prospectus/Proxy Statement, and in Purchases, Redemptions, Pricing, and Payments to Dealers on page 8-1 of Acquiring Funds statement of additional information (SAI). ClassA Fee Table TargetFund AcquiringFund Pro FormaCombinedFund Shareholder Fees (Fees paid directly from your investment) Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) 5.75% 5.75% 5.75% Maximum Deferred Sales Charge (Load) (as a percentage of offering price orredemption proceeds, whichever is lower) None None None Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Management Fees 0.75% 0.72% 0.70% Distribution and Service (12b-1) Fees 0.35% 0.35% 0.35% Other Expenses 0.26% 0.24% 0.24% Total Annual Fund Operating Expenses 1.36% 1.31% 1.29% 2 ClassB Fee Table TargetFund AcquiringFund Pro FormaCombinedFund Shareholder Fees (Fees paid directly from your investment) Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) None None None Maximum Deferred Sales Charge (Load) (as a percentage of offering price orredemption proceeds, whichever is lower) 5.00% 5.00% 5.00% Annual Fund Operating Expenses (Expenses that you pay each year as apercentage of the value of your investment) Management Fees 0.75% 0.72% 0.70% Distribution and Service (12b-1) Fees 1.00% 1.00% 1.00% Other Expenses 0.26% 0.24% 0.24% Total Annual Fund Operating Expenses 2.01% 1.96% 1.94% ClassC Fee Table TargetFund AcquiringFund Pro FormaCombinedFund Shareholder Fees (Fees paid directly from your investment) Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) None None None Maximum Deferred Sales Charge (Load) (as a percentage of offering price or redemption proceeds, whichever is lower) 1.00% 1.00% 1.00% Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Management Fees 0.75% 0.72% 0.70% Distribution and Service (12b-1) Fees 1.00% 1.00% 1.00% Other Expenses 0.26% 0.24% 0.24% Total Annual Fund Operating Expenses 2.01% 1.96% 1.94% 3 ClassF Fee Table TargetFund AcquiringFund Pro FormaCombinedFund Shareholder Fees (Fees paid directly from your investment) Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) None None None Maximum Deferred Sales Charge (Load) (as a percentage of offering price orredemption proceeds, whichever is lower) None None None Annual Fund Operating Expenses (Expenses that you pay each year as apercentage of the value of your investment) Management Fees 0.75% 0.72% 0.70% Distribution and Service (12b-1) Fees 0.10% 0.10% 0.10% Other Expenses 0.26% 0.24% 0.24% Total Annual Fund Operating Expenses 1.11% 1.06% 1.04% ClassI Fee Table TargetFund AcquiringFund Pro FormaCombinedFund Shareholder Fees (Fees paid directly from your investment) Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) None None None Maximum Deferred Sales Charge (Load) (as a percentage of offering price orredemption proceeds, whichever is lower) None None None Annual Fund Operating Expenses (Expenses that you pay each year as apercentage of the value of your investment) Management Fees 0.75% 0.72% 0.70% Distribution and Service (12b-1) Fees None None None Other Expenses 0.26% 0.24% 0.24% Total Annual Fund Operating Expenses 1.01% 0.96% 0.94% 4 ClassP Fee Table TargetFund AcquiringFund Pro FormaCombinedFund Shareholder Fees (Fees paid directly from your investment) Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) None None None Maximum Deferred Sales Charge (Load) (as a percentage of offering price orredemption proceeds, whichever is lower) None None None Annual Fund Operating Expenses (Expenses that you pay each year as apercentage of the value of your investment) Management Fees 0.75% 0.72% 0.70% Distribution and Service (12b-1) Fees 0.45% 0.45% 0.45% Other Expenses 0.26% 0.24% 0.24% Total Annual Fund Operating Expenses 1.46% 1.41% 1.39% ClassR2 Fee Table TargetFund AcquiringFund Pro FormaCombinedFund Shareholder Fees (Fees paid directly from your investment) Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) None None None Maximum Deferred Sales Charge (Load) (as a percentage of offering price orredemption proceeds, whichever is lower) None None None Annual Fund Operating Expenses (Expenses that you pay each year as apercentage of the value of your investment) Management Fees 0.75% 0.72% 0.70% Distribution and Service (12b-1) Fees 0.60% 0.60% 0.60% Other Expenses 0.26% 0.24% 0.24% Total Annual Fund Operating Expenses 1.61% 1.56% 1.54% 5 ClassR3 Fee Table TargetFund AcquiringFund Pro FormaCombinedFund Shareholder Fees (Fees paid directly from your investment) Maximum Sales Charge (Load) Imposed onPurchases (as a percentage of offering price) None None None Maximum Deferred Sales Charge (Load) (as a percentage of offering price orredemption proceeds, whichever is lower) None None None Annual Fund Operating Expenses (Expenses that you pay each year as apercentage of the value of yourinvestment) Management Fees 0.75% 0.72% 0.70% Distribution and Service (12b-1) Fees 0.50% 0.50% 0.50% Other Expenses 0.26% 0.24% 0.24% Total Annual Fund Operating Expenses 1.51% 1.46% 1.44% (1) A contingent deferred sales charge (CDSC) of 1.00% may be assessed on certain ClassA shares purchased or acquired without a sales charge if they are redeemed before the first day of the month of the one-year anniversary of their purchase. (2) A CDSC of 1.00% may be assessed on ClassC shares if they are redeemed before the first anniversary of their purchase. Examples The following examples are intended to help you compare the cost of investing in the relevant Fund with the cost of investing in other mutual funds. The example for each Fund assumes that you invest $10,000 in such Fund at the maximum sales charge, if any, for the time periods indicated (for the periods ended July 31, 2012 for Target Fund and October 31, 2012 for Acquiring Fund and the Pro Forma Combined Fund) and then redeem all of your shares at the end of those periods. The examples also assume that your investment has a 5% return each year, that dividends and distributions are reinvested, and that the relevant Funds operating expenses remain the same. The examples assume a deduction of the applicable contingent deferred sales charge (CDSC) for the one-year, three-year, and five-year periods for ClassB shares and for the one-year period for ClassC shares. ClassB shares automatically convert to ClassA shares after approximately eight years. The expense example for ClassB shares for the ten-year period reflects the conversion to ClassA shares. The first example assumes that you redeem all of your shares at the end of the periods. Although your actual costs may be higher or lower, based on these assumptions, your costs (including any applicable CDSC) would be as shown below. No sales charge will be imposed in connection with the 6 Reorganization. The second example assumes that you do not redeem and instead keep your shares. If Shares Are Redeemed 1 year 3 years 5 years 10 years Target Fund ClassA Shares $ 706 $ 981 $ 1,277 $ 2,116 Acquiring Fund ClassA Shares $ 701 $ 966 $ 1,252 $ 2,063 Pro Forma Combined Fund ClassAShares $ 699 $ 960 $ 1,242 $ 2,042 Target Fund ClassB Shares $ 704 $ 930 $ 1,283 $ 2,170 Acquiring Fund ClassB Shares $ 699 $ 915 $ 1,257 $ 2,117 Pro Forma Combined Fund ClassBShares $ 697 $ 909 $ 1,247 $ 2,096 Target Fund ClassC Shares $ 304 $ 630 $ 1,083 $ 2,338 Acquiring Fund ClassC Shares $ 299 $ 615 $ 1,057 $ 2,285 Pro Forma Combined Fund ClassCShares $ 297 $ 609 $ 1,047 $ 2,264 Target Fund ClassF Shares $ 113 $ 353 $ 612 $ 1,352 Acquiring Fund ClassF Shares $ 108 $ 337 $ 585 $ 1,294 Pro Forma Combined Fund ClassFShares $ 106 $ 331 $ 574 $ 1,271 Target Fund ClassI Shares $ 103 $ 322 $ 558 $ 1,236 Acquiring Fund ClassI Shares $ 98 $ 306 $ 531 $ 1,178 Pro Forma Combined Fund ClassIShares $ 96 $ 300 $ 520 $ 1,155 Target Fund ClassP Shares $ 149 $ 462 $ 797 $ 1,746 Acquiring Fund ClassP Shares $ 144 $ 446 $ 771 $ 1,691 Pro Forma Combined Fund PShares $ 142 $ 440 $ 761 $ 1,669 Target Fund ClassR2 Shares $ 164 $ 508 $ 876 $ 1,911 Acquiring Fund ClassR2 Shares $ 159 $ 493 $ 850 $ 1,856 Pro Forma Combined Fund ClassR2Shares $ 157 $ 486 $ 839 $ 1,834 Target Fund ClassR3 Shares $ 154 $ 477 $ 824 $ 1,802 Acquiring Fund ClassR3 Shares $ 149 $ 462 $ 797 $ 1,746 Pro Forma Combined Fund ClassR3Shares $ 147 $ 456 $ 787 $ 1,724 If Shares Are Not Redeemed Target Fund ClassA Shares $ 706 $ 981 $ 1,277 $ 2,116 Acquiring Fund ClassA Shares $ 701 $ 966 $ 1,252 $ 2,063 Pro Forma Combined Fund ClassAShares $ 699 $ 960 $ 1,242 $ 2,042 Target Fund ClassB Shares $ 204 $ 630 $ 1,083 $ 2,170 Acquiring Fund ClassB Shares $ 199 $ 615 $ 1,057 $ 2,117 Pro Forma Combined Fund ClassBShares $ 197 $ 609 $ 1,047 $ 2,096 7 If Shares Are Not Redeemed Target Fund ClassC Shares $ 204 $ 630 $ 1,083 $ 2,338 Acquiring Fund ClassC Shares $ 199 $ 615 $ 1,057 $ 2,285 Pro Forma Combined Fund ClassCShares $ 197 $ 609 $ 1,047 $ 2,264 Target Fund ClassF Shares $ 113 $ 353 $ 612 $ 1,352 Acquiring Fund ClassF Shares $ 108 $ 337 $ 585 $ 1,294 Pro Forma Combined Fund ClassFShares $ 106 $ 331 $ 574 $ 1,271 Target Fund ClassI Shares $ 103 $ 322 $ 558 $ 1,236 Acquiring Fund ClassI Shares $ 98 $ 306 $ 531 $ 1,178 Pro Forma Combined Fund ClassIShares $ 96 $ 300 $ 520 $ 1,155 Target Fund ClassP Shares $ 149 $ 462 $ 797 $ 1,746 Acquiring Fund ClassP Shares $ 144 $ 446 $ 771 $ 1,691 Pro Forma Combined Fund ClassPShares $ 142 $ 440 $ 761 $ 1,669 Target Fund ClassR2 Shares $ 164 $ 508 $ 876 $ 1,911 Acquiring Fund ClassR2 Shares $ 159 $ 493 $ 850 $ 1,856 Pro Forma Combined Fund ClassR2Shares $ 157 $ 486 $ 839 $ 1,834 Target Fund ClassR3 Shares $ 154 $ 477 $ 824 $ 1,802 Acquiring Fund ClassR3 Shares $ 149 $ 462 $ 797 $ 1,746 Pro Forma Combined Fund ClassR3Shares $ 147 $ 456 $ 787 $ 1,724 Portfolio Turnover. Each Fund pays transaction costs, such as commissions, when it buys and sells securities (or turns over its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in the annual fund operating expenses or in the example, affect each Funds performance. During each Funds most recent fiscal year, Target Funds portfolio turnover rate was 81.63% of the average value of its portfolio and Acquiring Funds portfolio turnover rate was 58.84% of the average value of its portfolio. 8 SUMMARY OF PROPOSAL This Combined Prospectus/Proxy Statement provides pertinent information about the Reorganization and Acquiring Fund that a Target Fund shareholder should consider before voting on the proposal. More information about Acquiring Fund is included in the section titled Information From Acquiring Funds March1, 2013 Prospectus in this Combined Prospectus/Proxy Statement. The following summarizes certain information contained elsewhere in or incorporated by reference into this Combined Prospectus/Proxy Statement. You should read the more complete information in the rest of this Combined Prospectus/Proxy Statement, as well as in Target Funds prospectus, each Funds SAI, Target Funds semi-annual and annual reports, and Acquiring Funds annual report. You also should review the SAI relating to this Combined Prospectus/Proxy Statement. This Combined Prospectus/Proxy Statement is qualified in its entirety by reference to these documents. You should read the entire Combined Prospectus/Proxy Statement before voting. Overview of the Proposed Reorganization As a result of the Reorganization, each shareholder of Target Fund will become a shareholder of Acquiring Fund and receive Acquiring Fund shares of the same class with a total value equal to the shareholders investment in Target Fund. When this occurs, each such shareholder will cease to be a shareholder in Target Fund. Completion of the Reorganization is subject to the approval of Target Funds shareholders and other conditions. No front-end sales charge or CDSC will be imposed at the time of the Reorganization. Any other investment or redemption will be subject to any applicable sales charges. After the Reorganization is completed, any CDSC on the redemption of shares of Acquiring Fund will be calculated from the date of original purchase of Target Fund shares. As you evaluate the Reorganization, please consider the following:  The Plan provides for the transfer to Acquiring Fund of all of the assets of Target Fund in exchange for shares of Acquiring Fund and the assumption by Acquiring Fund of all of the liabilities of Target Fund. Target Fund will distribute all Acquiring Fund shares received by it among its shareholders so that each shareholder of Target Fund will receive a pro rata distribution of Acquiring Fund shares (or fractions thereof). Acquiring Fund shares received by a shareholder of Target Fund will be of the same class and have an aggregate value equal to the aggregate value of the shareholders Target Fund shares as of the date of the exchange. After the Reorganization, Target Fund will be terminated.  Following the Reorganization, the resulting Fund (the Combined Fund) will be managed according to the investment objective and strategies of Acquiring Fund. Target Fund and Acquiring Fund both seek long-term capital appreciation. Target Fund pursues its investment objective by investing principally in a mix of small company growth 9 stocks and small company value stocks. Acquiring Fund pursues its investment objective by investing principally in small and mid-sized company value stocks. The Funds are guided by similar investment policies and restrictions. The material differences between the Funds investment objectives, strategies, risks, policies and restrictions are discussed immediately below.  The material differences between the Funds are: (1) Target Fund employs growth and value investing styles, while Acquiring Fund employs a value investing style only; and (2) Target Fund focuses on small companies, while Acquiring Fund invests in small and mid-sized companies. Specifically, Target Fund (under normal market conditions) invests at least 80% of its net assets in equity securities of small companies as defined by the Russell 2000 ® Index. Acquiring Fund (under normal market conditions) invests at least 65% of its net assets in equity securities of small and mid-sized companies, as defined by the Russell 2500 Ô Index. Detailed information about Acquiring Funds investment objective and investment strategies is included in the section titled Information From Acquiring Funds March1, 2013 Prospectus in this Combined Prospectus/Proxy Statement.  Both Funds may invest up to 10% of their respective net assets in foreign (including emerging market) companies whose securities are traded on a foreign exchange and denominated in a foreign currency.  Both Funds have the same fundamental and non-fundamental investment restrictions except that Acquiring Fund is subject to two non-fundamental investment restrictions to which Target Fund is not subject. Specifically, Acquiring Fund has a percentage limitation on its investments in warrants and may not invest in real estate limited partnership interests or interests in oil, gas, or other mineral leases, or exploration or other development programs. Changes to either Funds fundamental investment restrictions require shareholder approval, but changes to non-fundamental investment restrictions do not.  As indicated in each of the fee tables in the Fees and Expenses section above, as a percentage of each Funds assets over each Funds respective fiscal year ended 2012, Acquiring Funds total annual operating expenses are lower than Target Funds total annual operating expenses. The specific components of the Funds operating expenses compare as follows: Acquiring Funds effective management fee rate is lower than Target Funds effective management fee rate; Rule 12b-1 fees applicable to a particular class of shares are the same for both Funds; and Acquiring Funds other (i.e., non-management) expenses are lower than those ofTarget Fund. As discussed more fully below, we anticipate that TargetFund shareholders will pay lower overall expenses after the Reorganization. 10  Acquiring Fund and Target Fund have the same contractual management fee rates for the first $2 billion of average daily net assets. However, at asset levels over $2 billion, Acquiring Fund shareholders benefit from additional breakpoint reductions that lower the effective management fee rate as the Fund grows. As of each Funds most recently completed fiscal year, Target Funds effective management fee rate was 0.75% of the Funds average daily net assets and Acquiring Funds effective management fee rate was 0.72% of the Funds average daily net assets.  The sales charges of each Fund are the same.  The performance for each class of shares of Acquiring Fund was higher than the performance for the corresponding class of shares of Target Fund for the 1-, 3-, and 5-year periods ended March 31, 2013. For such 1-, 3-, and 5-year periods, Acquiring Funds ClassA shares returned (without sales charges) 14.75%, 11.04%, and 9.55%, respectively. For the same periods, Target Funds ClassA shares returned (without sales charges) 8.92%, 7.89%, and 3.89%, respectively. Performance will vary for other share classes due to the different Rule 12b-1 fee each share class bears. For more information about the performance of each class of shares of each Fund, please see Performance below. A Funds past performance is not an indication of future results.  The Reorganization will qualify as a tax-free reorganization for federal income tax purposes. You will not be charged any sales charges, commissions, or transaction fees in the Reorganization.  Despite the tax-free nature of the Reorganization itself, portfolio restructuring before the Reorganization may cause shareholders to receive capital gain distributions they would not have received absent the Reorganization. The amount of any such capital gains will depend on the extent to which Target Fund repositions its portfolio before the Reorganization and the extent to which the sale of portfolio securities generates capital gain.  Although the Reorganization is expected to result in cost savings over the long-term, it may cause higher portfolio turnover and correspondingly higher one-time transaction costs associated with certain portfolio realignment. In particular, either Fund may sell a portion of its holdings to facilitate the Reorganization (though it is not obligated to do so) because there is limited overlap in the portfolio securities the Funds hold. If such sale occurs before the Reorganization, Target Fund shareholders will bear the related transaction costs. If such sale occurs after the Reorganization, shareholders of the Combined Fund will bear the related transaction costs.  The Acquiring Fund shares you will receive as a result of the Reorganization will be of the same share class with the same Rule 12b-1 fee level and sales charge structure, and will have the same value, 11 as your shares in Target Fund immediately before the Reorganization. Therefore, the interests of Target Funds shareholders will not be diluted by the Reorganization. The specific terms of the Reorganization are set forth in the Plan, a copy of which is attached as AppendixA. In addition, as discussed under Shareholder Rights below, both Funds are organized as series of Delaware statutory trusts, are governed by the same Board, have substantially similar charters and identical by-laws, and are subject to the same legal and regulatory standards. The only noteworthy difference between the Funds charters is that Target Funds charter establishes an additional procedural requirement for initiating shareholder derivative demand litigation. Despite this difference, the Funds are subject to the same requirements applicable to such litigation under Delaware law.  Target Fund will be terminated as part of the Reorganization.  Lord Abbett serves as each Funds investment adviser and will continue to serve as the Combined Funds investment adviser after the Reorganization is completed. Robert P. Fetch serves as Target Funds portfolio manager; Thomas B. Maher and Justin C. Maurer serve as Acquiring Funds portfolio managers and will continue to manage the Combined Fund following the Reorganization.  Subject to shareholder approval, the Reorganization is expected to be effected as soon as practicable following the Meeting.  Purchase or exchange orders for shares of Target Fund received after the close of regular trading on the New York Stock Exchange (typically 4:00 p.m. Eastern time) on the eve of the Reorganization will be deemed purchase or exchange orders for shares of Acquiring Fund.  Actual results of the Reorganization may differ from the expected results described in this Combined Prospectus/Proxy Statement. Board Considerations in Approving the Reorganization Each of the Board on behalf of Target Fund, and the Board of Securities Trust on behalf of Acquiring Fund, (together with the Board, the Boards), independently evaluated and separately approved the proposed Reorganization, with related data and analysis, as presented by Lord Abbett at a meeting held on February 28, 2013. At the meeting, the Boards considered a number of factors, including:  The compatibility of Target Funds investment objective, strategies, risks, policies, and restrictions with those of Acquiring Fund;  The relative expense ratios of the Funds and the impact of the Reorganization on those expense ratios;  The relative investment performance of the Funds;  The relative sizes of the Funds; 12  The relative past and current growth in assets of each Fund and its expected future prospects for growth;  The anticipated tax consequences of the Reorganization with respect to each Fund and its shareholders;  The estimated direct costs of the Reorganization, which Lord Abbett has agreed to bear, and the extent to which each Fund might incur portfolio transaction costs and other indirect costs associated with the Reorganization; and  The potential benefits of the Reorganization for the shareholders of each Fund. In considering such factors, the Boards questioned Lord Abbett about the compatibility of each Funds investment parameters, the comparative expense ratios of the Funds, the performance and growth of assets of the Funds, the costs and anticipated tax consequences of the Reorganization, and the potential benefits to shareholders. The Boards considerations and conclusions are summarized below. The Boards compared each Funds total annual operating expenses as a percentage of Fund assets (operating expenses). The Boards observed that Acquiring Funds total net operating expenses were lower than Target Funds total net operating expenses for each Funds respective 2012 fiscal year. The Boards noted that distribution and service (Rule 12b-1) fees and administrative services fees, each a component of operating expenses, were the same for each Funds respective share classes. The Boards considered that Acquiring Funds management fee rate was lower than Target Funds management fee rate at each Funds average asset level over each Funds respective 2012 fiscal year. However, the Board took into account that both Funds have the same contractual management fee rates for the first $2 billion of average daily net assets (0.75% for the first $1 billion of average daily net assets and 0.70% of the next $1 billion of average daily net assets). Moreover, the Board recognized that Acquiring Fund shareholders benefitted from additional breakpoint reductions that lower the effective management fee rate for amounts above $2 billion. The Boards considered whether the Funds would incur portfolio transaction costs given the minimal overlap of the Funds portfolio securities, and the extent to which such costs might be borne by Target Fund and its shareholders before the Reorganization or by the Combined Fund and its shareholders after the Reorganization. The Board also considered the potential tax implications of any pre- or post-Reorganization portfolio repositioning. The Boards also considered the Funds relative historical performance. The Boards observed that as of January 31, 2013, Acquiring Funds ClassA shares performance (without sales charges) was higher than Target Funds ClassA shares performance (without sales charges) for the 1-, 3-, and 5-year periods. For an updated performance comparison, please see Performance below. 13 Also, the Boards considered the level of investment management services provided by Lord Abbett to each Fund; the investment management experience of Messrs. Maher and Maurer, Acquiring Funds portfolio managers; the expected prospects for future sales of Target Fund shares, in light of its investment characteristics and historical asset flows; the related possibility of future declines or increases in Target Funds asset level, and their effect on administrative, portfolio management, distribution, shareholder servicing, and other operating efficiencies; and the magnitude of the increase in Acquiring Funds assets from the Reorganization, the likelihood of future sales of Acquiring Fund, the effect of each on Acquiring Funds asset level, and any resulting administrative, portfolio management, distribution, shareholder servicing, and other operating efficiencies. The Boards also reviewed each Funds net asset flows over the past three fiscal years. The Boards also considered that the Reorganization would provide Target Fund shareholders with less exposure to smaller companies (as a percentage of Fund assets) and greater exposure to mid-sized company stocks, but with a focus on value stocks rather than both value and growth stocks. Notwithstanding the differences between the Funds investment approaches, the Boards noted that the Funds overall risk profiles are similar. The Boards also considered the tax-free nature of the Reorganization; the compatibility of the Funds respective investment objectives, strategies, and policies; the risk factors associated with each Funds investment strategy; and the fact that the Funds share the same service providers, including their investment adviser, distributor, administrator, custodian, and transfer agent. The Boards noted that after the Reorganization, the same trustees would continue to oversee the interests of Target Fund shareholders under a substantially similar charter and identical by-laws as those of Equity Trust, and under the same legal and regulatory standards. The Boards weighed alternatives to the Reorganization, including liquidating Target Fund or merging it into a different fund, but concluded that the Reorganization was preferable to those alternatives. Each of the Boards evaluated the relevant factors described above independently and approved the Reorganization separately. In light of these factors and their fiduciary duty under federal and state law, the Boards, including all of the trustees who were not interested persons of either Fund (as defined in the 1940 Act), unanimously determined, separately on behalf of their respective Fund, that: (1) the Reorganization is in the best interests of the Fund and its shareholders; and (2) the Reorganization will not result in a dilution of the interests of the Funds shareholders. Investment Objectives, Principal Investment Strategies, and Principal Risks This section describes the similarities and differences between the investment objectives, strategies, and risks of Target Fund and those of Acquiring Fund. For a more complete description of the investment objective, strategies, and risks of Acquiring Fund, you should read the section titled Information From Acquiring 14 Funds March1, 2013 Prospectus in this Combined Prospectus/Proxy Statement and Acquiring Funds SAI. The similarities and differences between the principal investment attributes of Target Fund and Acquiring Fund are summarized in the chart and the discussion below. Target Fund Acquiring Fund Investment Objective Seeks long-term growth of capital by investing primarily in stocks of small companies Seeks long-term capital appreciation Investing Style Blend (growth and value) Value Principal Investments Small company stocks Small and mid-sized company stocks Principal Investment Limits  Invests at least 80% of its assets in small companies  Invests at least 65% of its assets in small and mid-sized companies  May invest up to 10% of its assets in foreign (including emerging market) companies  May invest up to 10% of its assets in foreign (including emerging market) companies Index for Definition of Market Capitalization Range Russell 2000 ® Index Russell 2500 Ô Index Diversification Status Diversified Diversified Fundamental Investment Restrictions Identical to those of Acquiring Fund (see Appendix B) Identical to those of Target Fund (see Appendix B) Non-Fundamental Investment Restrictions Materially identical to those of Acquiring Fund (see Appendix B) Materially identical to those of Target Fund (see Appendix B) 15 Target Fund Acquiring Fund Portfolio Turnover Target Funds portfolio turnover rate was 81.63% as of the Funds July 31, 2012 fiscal year end. The Fund may experience increased portfolio turnover in the future due to portfolio repositioning in connection with the Reorganization. Acquiring Funds portfolio turnover rate was 58.84% as of the Funds October 31, 2012 fiscal year end. The Fund may experience increased portfolio turnover in the future due to portfolio repositioning in connection with the Reorganization. Principal  Portfolio Management Risk  Portfolio Management Risk Investment Risks  Equity Securities Risk  Equity Securities Risk (Described Below)  Small Company Risk  Small and Mid-Sized Company Risk  Blend Style Risk  Value Investing Risk  Foreign Company Risk  Foreign Company Risk  Real Estate Risk  Industry/Sector Risk  High Portfolio Turnover Risk  High Portfolio Turnover Risk (1) The market capitalization range of the Russell 2000 ® Index as of June 22, 2012, following its most recent annual reconstitution, was approximately $53 million to $3.8 billion. This range varies daily. The market capitalization range of the Russell 2500 Ô Index as of June 22, 2012, following its most recent annual reconstitution, was approximately $53 million to $7 billion. This range varies daily. As the chart above demonstrates, there are many similarities between Target Funds and Acquiring Funds respective investment parameters. Each Fund seeks long-term capital appreciation and invests in undervalued equity securities of small companies (although Acquiring Fund also invests in mid-sized companies). Each Fund may invest up to 10% of its net assets in securities of foreign (including emerging market) companies that are traded on a foreign exchange and denominated in a foreign currency. Each Fund is diversified, meaning that with respect to 75% of each Funds total assets, the Fund normally will not purchase a security if, as a result, more than 5% of the Funds total assets would be invested in securities of a single issuer or the Fund would hold more than 10% of the outstanding voting securities of the issuer. The Funds have identical fundamental investment restrictions (which cannot be changed without shareholder approval). The Funds also have the same non-fundamental investment restrictions (which can be changed without shareholder approval), except that Acquiring Fund has a percentage limitation on its investments in warrants and may not invest in real estate limited partnership interests or interests in oil, gas, or other mineral leases, or exploration or other development programs, while Target Fund is not subject to such limitations. 16 The material differences between the Funds investment approaches are that: (1) Acquiring Fund invests principally in small and mid-sized companies, while Target Fund invests principally in small companies; and (2) Target Fund employs a blend investing style that incorporates growth and value investing, while Acquiring Fund employs a value investing style only. Value investing emphasizes companies a Funds investment team believes are undervalued. By comparison, growth investing focuses on companies a Funds investment team believes exhibit superior growth potential. Notwithstanding these differences, the Funds have similar, though not identical, overall risk profiles. Accordingly, although Real Estate Risk and Industry/Sector Risk are identified in the chart above as principal investment risks for a particular Fund based on its present portfolio composition, Target Fund and Acquiring Fund each may be exposed to such risks to varying degrees. Each Fund is subject to the same other principal investment risks, with the exception of Target Funds concentration in small companies, Acquiring Funds exposure to the risks of investing in mid-sized companies, and Target Funds exposure to the risks of growth investing. In evaluating the Reorganization, Target Fund shareholders should carefully consider the risks of investing in Acquiring Fund, which are described immediately below and in the section titled Information From Acquiring Funds March1, 2013 Prospectus in this Combined Prospectus/Proxy Statement. The principal risks that could adversely affect either Funds performance or increase volatility include the following:  Portfolio Management Risk: The strategies used and securities selected by a Funds investment team may fail to produce the intended result and the Fund may not achieve its objective. The securities selected for a Fund may not perform as well as other securities that were not selected for the Fund. As a result, a Fund may suffer losses or underperform other funds with the same investment objective or strategies, even in a rising market.  Equity Securities Risk: Each Fund invests principally in common stocks and other equity securities. Stock markets may experience significant volatility at times and may fall sharply in response to adverse events. Certain segments of the stock market may react differently than other segments and U.S. markets may react differently than foreign markets. Individual stock prices also may experience dramatic movements in price. Factors that may affect the markets in general or individual stocks include periods of slower growth or recessionary economic conditions, future expectations of poor economic conditions or lack of investor confidence. In addition, individual stocks may be adversely affected by factors such as reduced sales, increased costs or a negative outlook for the future performance of the company. Common stock represents ownership in a company. In claims for assets in a liquidation or bankruptcy and in claims for dividends, common stock has lower priority 17 than preferred stock and debt securities. Because convertible securities have certain features that are common to fixed-income securities and may be exchanged for common stock, they are subject to the risks affecting both equity and fixed income securities, including market, credit and interest rate risk.  Small Company Risk: Small companies typically involve greater investment risks than larger companies. Small capitalization companies may have limited management experience or depth, limited ability to generate or borrow capital needed for growth, and limited products or services or operate in markets that have not yet been established as compared to larger companies. Accordingly, small company securities tend to be more sensitive to changing economic conditions and tend to be more volatile and less liquid than equity securities of larger companies.  Mid-Sized Company Risk: Investments in mid-sized company stocks generally involve greater risks than investments in large company stocks. Mid-sized companies may be less able to weather economic shifts or other adverse developments than larger, more established companies. They may have less experienced management and unproven track records. They may rely on limited product lines and have more limited financial resources. These factors may make them more susceptible to setbacks or economic downturns. Mid-sized company stocks tend to have fewer shares outstanding and trade less frequently than the stocks of larger companies. In addition, there may be less liquidity in mid-sized company stocks, subjecting them to greater price fluctuations than larger company stocks.  Value Investing Risk: The prices of value stocks may lag the stock market for long periods of time if the market fails to recognize the companys intrinsic worth.  Blend Style Risk: The prices of growth stocks may fall dramatically if, for example, the company fails to meet earnings or revenue projections. The prices of value stocks may lag the market for long periods of time if the market fails to recognize the companys worth. By combining both growth and value styles, the investment team seeks to diversify these risks and lower volatility, but there is no assurance this strategy will achieve that result.  Foreign Company Risk: A Funds investments in foreign (including emerging market) companies and in U.S. companies with economic ties to foreign markets generally involve special risks that can increase the likelihood that the Fund will lose money. For example, as compared with companies organized and operated in the U.S., these companies may be more vulnerable to economic, political, and social volatility and subject 18 to less government supervision, lack of transparency, inadequate regulatory and accounting standards, and foreign taxes. In addition, the securities of foreign companies also may be subject to inadequate exchange control regulations, higher transaction and other costs, and delays in settlement to the extent they are traded on non-U.S. exchanges or markets. Foreign company securities also may be subject to thin trading volumes and reduced liquidity, which may lead to greater price fluctuation. A change in the value of a foreign currency relative to the U.S. dollar will change the value of securities held by a Fund that are denominated in that foreign currency, including the value of any income distributions payable to the Fund as a holder of such securities. These and other factors can materially adversely affect the prices of securities a Fund holds, impair the Funds ability to buy or sell securities at their desired price or time, or otherwise adversely affect the Funds operations. A Fund may invest in securities of issuers whose economic fortunes are linked to non-U.S. markets, but which principally are traded on a U.S. securities market or exchange and denominated in U.S. dollars. To the extent a Fund invests in this manner, the percentage of the Funds assets that is exposed to the risks associated with foreign companies may exceed the percentage of the Funds assets that is invested in foreign securities that are principally traded outside of the U.S. A Funds investments in emerging market companies generally are subject to heightened risks compared to its investments in developed market companies.  Industry/Sector Risk: To the extent a Fund overweights a single market sector or industry relative to its benchmark index, it can accumulate relatively large positions in a single issuer, industry, or sector. As a result, a Funds performance may be tied more directly to the success or failure of a relatively smaller or less diversified group of portfolio holdings. However, each Funds ability to concentrate its investments in a particular issuer, industry, or sector is limited by diversification percentage restrictions and an industry concentration policy.  Real Estate Risk: An investment in a real estate investment trust (REIT) generally is subject to the risks that impact the value of the underlying properties or mortgages of the REIT. These risks include loss to casualty or condemnation, and changes in supply and demand, interest rates, zoning laws, regulatory limitations on rents, property taxes, and operating expenses. Other factors that may adversely affect REITs include poor performance by management of the REIT, changes to the tax laws, or failure by the REIT to qualify for tax-free distribution of income. REITs also are subject to default by borrowers and self-liquidation, and are heavily dependent on cash flow. Some REITs lack diversification because they invest in a limited number of properties, a 19 narrow geographic area, or a single type of property. Mortgage REITs may be impacted by the quality of the credit extended.  High Portfolio Turnover Risk: High portfolio turnover may result in increased brokerage fees or other transaction costs. These costs are not reflected in either Funds annual operating expenses or in the expense examples, but they can reduce each Funds investment performance. High portfolio turnover also can result in higher taxes to shareholders as compared with a less active trading style. The Financial Highlights table at the end of Target Funds prospectus, and in the case of Acquiring Fund, this Combined Prospectus/Proxy Statement, shows such Funds portfolio turnover rate during the past fiscal periods. An investment in a Fund is not a bank deposit and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Federal Income Tax Considerations The Reorganization transaction itself is not intended to result in any income, gain or loss being recognized for U.S. federal income tax purposes by Target Fund or its shareholders and will not take place unless each Fund receives a satisfactory opinion from Wilmer Cutler Pickering Hale and Dorr LLP, counsel to the Funds, substantially to the effect that the Reorganization will be a reorganization within the meaning of Section 368(a) of the Code. Despite the tax-free nature of the Reorganization itself, portfolio restructuring before the Reorganization may cause shareholders to receive capital gain distributions they would not have received absent the Reorganization. The amount of any such capital gains will depend on the extent to which Target Fund repositions its portfolio before the Reorganization and the extent to which the sale of portfolio securities generates capital gain. Shareholders should note that, if necessary, in accordance with Target Funds policy of distributing its investment company taxable income and net capital gains for each taxable year in order to qualify for favorable tax treatment as a regulated investment company and avoid federal income and excise tax at the fund level, the Fund will declare and pay a distribution of any such previously undistributed income and gains to its shareholders immediately before the Reorganization. Such distributions will be taxable to Target Fund shareholders. For additional information about the tax consequences of the Reorganization, see More Information about the ReorganizationMaterial Federal Income Tax Consequences of the Reorganization below. Classes of Shares Each Fund has the following classes of shares: ClassA, ClassB, ClassC, ClassF, ClassI, ClassP, ClassR2, and ClassR3, each of which invests in the same portfolio, but bears different expenses and receives different levels of dividends. If 20 the Reorganization is completed, Target Fund shareholders will receive the same class of shares in Acquiring Fund as they currently own in Target Fund. Purchases, Exchanges, Redemptions, and Valuation of Fund Shares Procedures for the purchase, exchange, redemption and valuation of shares of Target Fund and Acquiring Fund are identical. Acquiring Fund shares are available through certain authorized dealers at the public offering price, which is the net asset value (NAV) plus any applicable sales charge. In accordance with Target Funds prospectus, shareholders of Target Fund may exchange their shares for shares of Acquiring Fund or certain other Lord Abbett-sponsored funds at any time before the Reorganization; however, each such exchange will represent a sale of shares for which a shareholder may recognize a taxable gain or loss. In contrast, no gain or loss will be recognized by shareholders of Target Fund upon the exchange of their Target Fund shares for shares of Acquiring Fund received as a result of the Reorganization. More information about procedures for purchases, exchanges, redemptions and valuation of Acquiring Fund shares is available in the section titled Information From Acquiring Funds March1, 2013 Prospectus in this Combined Prospectus/Proxy Statement. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase Fund shares through a broker-dealer or other financial intermediary (such as a bank), the Fund and the Funds distributor or its affiliates may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other financial intermediary and your individual financial professional to recommend the Fund over another investment. Ask your individual financial professional or visit your financial intermediarys website for more information. Dividend Policies The Funds have the same dividend and distribution policies. Detailed information about Acquiring Funds distribution policies is included in the section titled Information From Acquiring Funds March1, 2013 Prospectus in this Combined Prospectus/Proxy Statement. Capitalization The following table sets forth the capitalization of Target Fund and Acquiring Fund as of October 31, 2012 and the pro forma capitalization of the Combined Fund if the proposed Reorganization had occurred on that date. The table should not be relied upon to determine the amount of Acquiring Fund shares that actually will be received and distributed in the Reorganization. The actual exchange ratio will be determined based on the Funds relative NAVs and the number of shares of Target Fund outstanding on or about the date on which the Reorganization is completed (the Closing Date). 21 TargetFund AcquiringFund Pro FormaAdjustments Pro FormaCombinedFund ClassA Net Assets $ 270,295,580 $ 870,566,970 $ 1,140,862,550 ClassA NAV $ 16.05 $ 15.99 $ 15.99 ClassA Shares Outstanding 16,836,503 54,458,999 72,049 (1 ) 71,367,551 ClassB Net Assets $ 15,778,569 $ 13,315,165 $ 29,093,734 ClassB NAV $ 14.84 $ 15.32 $ 15.32 ClassB Shares Outstanding 1,062,972 868,900 (33,319 ) 1,898,553 ClassC Net Assets $ 78,142,798 $ 248,356,966 $ 326,499,764 ClassC NAV $ 14.83 $ 15.32 $ 15.32 ClassC Shares Outstanding 5,268,745 16,208,164 (169,024 ) 21,307,885 ClassF Net Assets $ 9,678,615 $ 369,321,128 $ 378,999,743 ClassF NAV $ 16.26 $ 16.07 $ 16.07 ClassF Shares Outstanding 595,266 22,975,305 6,836 23,577,407 ClassI Net Assets $ 330,416,714 $ 411,545,807 $ 741,962,521 ClassI NAV $ 16.70 $ 16.23 $ 16.23 ClassI Shares Outstanding 19,787,589 25,352,448 567,065 45,707,102 ClassP Net Assets $ 62,741,828 $ 918,481 $ 63,660,309 ClassP NAV $ 16.00 $ 15.90 $ 15.90 ClassP Shares Outstanding 3,921,306 57,750 23,621 4,002,677 ClassR2 Net Assets $ 425,001 $ 11,056,423 $ 11,481,424 ClassR2 NAV $ 15.88 $ 15.79 $ 15.79 ClassR2 Shares Outstanding 26,759 700,202 156 727,117 ClassR3 Net Assets $ 16,130,774 $ 86,441,492 $ 102,572,266 ClassR3 NAV $ 15.94 $ 15.83 $ 15.83 ClassR3 Shares Outstanding 1,011,766 5,461,996 7,492 6,481,254 Total Net Assets $ 783,609,879 $ 2,011,522,432 $ 2,795,132,311 Total Shares Outstanding 48,510,906 126,083,764 474,876 175,069,546 (1) Adjustment reflects additional shares issued in connection with the Reorganization. 22 Performance The following table provides a comparison of each Funds performance for the periods ended March 31, 2013. The table below reflects all applicable fees and sales charges. Each Funds past performance is not necessarily an indication of how each Fund will perform in the future. For additional information about each Funds performance, please see such Funds respective bar chart and performance table below. Average Annual Total Returns (for the periods ended March 31, 2013) Class Fund 1 Year 5 Years 10 Years Life of Class InceptionDate forPerformance Class A Acquiring Fund 8.19% 8.26%  9.60% 12/30/2005 Target Fund 2.67% 2.67% 10.47%  Class B Acquiring Fund 8.94% 8.54%  9.80% 12/30/2005 Target Fund 3.18% 2.85% 10.55%  Class C Acquiring Fund 12.94% 8.83%  9.80% 12/30/2005 Target Fund 7.19% 3.22% 10.41%  Class F Acquiring Fund 14.99% 9.83%  6.54% 9/28/2007 Target Fund 9.19% 4.15%  1.67% 9/28/2007 Class I Acquiring Fund 15.16% 9.94%  10.89% 12/30/2005 Target Fund 9.30% 4.26% 11.51%  Class P Acquiring Fund 14.64% 9.44%  10.39% 12/30/2005 Target Fund 8.76% 3.78% 11.04%  Class R2 Acquiring Fund 14.49% 9.27%  6.01% 9/28/2007 Target Fund 8.64% 3.65%  3.65% 3/31/2008 Class R3 Acquiring Fund 14.52% 9.39%  6.11% 9/28/2007 Target Fund 8.73% 3.73%  3.73% 3/31/2008 Index Target Fund  Russell 2000® Index (reflects no deduction for fees, expenses, or taxes) 16.30% 8.24% 11.52% 4.54%8.24% 9/28/20073/31/2008 Acquiring Fund  Russell 2500 ä Value Index (reflects no deduction for fees, expenses, taxes) 21.17% 8.81%  6.49%5.12% 12/30/20059/28/2007 Acquiring Fund  Russell 2500 ä Index (reflects no deduction for fees, expenses, taxes) 17.73% 9.02%  7.10%5.40% 12/30/20059/28/2007 Target Fund The bar chart and table below provide some indication of the risks of investing in Target Fund by illustrating the variability of the Funds returns. Each assumes 23 reinvestment of dividends and distributions. Target Funds past performance, before and after taxes, is not necessarily an indication of how Target Fund will perform in the future. The bar chart shows changes in the performance of Target Funds ClassA shares from calendar year to calendar year. This chart does not reflect the sales charge applicable to ClassA shares. If the sales charge were reflected, returns would be lower. Performance for Target Funds other share classes will vary due to the different expenses each class bears. Updated performance information is available at www.lordabbett.com or by calling 888-522-2388. Bar Chart (per calendar year)  Class A Shares* Best Quarter 2nd Q 03 +26.04% Worst Quarter 4th Q 08 -25.92% * The total return for the Funds Class A shares for the three-month period from January 1, 2013 to March 31, 2013 was +8.46%. The table below shows how Target Funds average annual total returns compare to the returns of a securities market index with investment characteristics similar to those of the Fund. The Funds average annual total returns include applicable sales charges. The after-tax returns of ClassA shares included in the table below are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. In some cases, the return after taxes on distributions and sale of Fund shares may exceed the return before taxes due to a tax benefit resulting from realized losses on a sale of Fund shares at the end of the period that is used to offset other gains. Actual after-tax returns depend on an investors tax situation and may differ from those shown. The after-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements such as 401(k) plans or Individual Retirement Accounts (IRAs). After-tax returns for other share classes are not shown in the table and will vary from those shown for ClassA shares. 24 Average Annual Total Returns (for the periods ended December 31, 2012) Class 1 Year 5 Years 10 Years Life of Class InceptionDate forPerformance Class A Shares Before Taxes 5.38% -0.68% 8.85%  After Taxes on Distributions 5.38% -0.68% 8.12%  After Taxes on Distributions and Sale of Fund Shares 3.49% -0.58% 7.57%  Class B Shares 6.05% -0.57% 8.94%  Class C Shares 10.05% -0.16% 8.79%  Class F Shares 12.09% 0.75%  0.17% 9/28/2007 Class I Shares 12.15% 0.85% 9.87%  Class P Shares 11.63% 0.40% 9.42%  Class R2 Shares 11.51%   2.09% 3/31/2008 Class R3 Shares 11.61%   2.18% 3/31/2008 Index Russell 2000® Index (reflects no deduction for fees, expenses, or taxes) 16.35% 3.56% 9.72% 2.46%6.04% 9/28/20073/31/2008 Acquiring Fund The bar chart and table below provide some indication of the risks of investing in Acquiring Fund by illustrating the variability of the Funds returns. Each assumes reinvestment of dividends and distributions. Acquiring Funds past performance, before and after taxes, is not necessarily an indication of how Acquiring Fund will perform in the future. The bar chart shows changes in the performance of Acquiring Funds ClassA shares from calendar year to calendar year. This chart does not reflect the sales charge applicable to ClassA shares. If the sales charge were reflected, returns would be lower. Performance for Acquiring Funds other share classes will vary due to the different expenses each class bears. Updated performance information is available at www.lordabbett.com or by calling 888-522-2388. 25 Bar Chart (per calendar year)  ClassA Shares* Best Quarter 3rd Q 09 +19.26% Worst Quarter 3rd Q 11 -21.04% * The total return for the Funds ClassA shares for the three-month period from January 1, 2013 to March 31, 2013 was +13.99%. The table below shows how Acquiring Funds average annual total returns compare to the returns of securities market indices with investment characteristics similar to those of the Fund. The Funds average annual total returns include applicable sales charges. The after-tax returns of ClassA shares included in the table below are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. In some cases, the return after taxes on distributions and sale of Fund shares may exceed the return before taxes due to a tax benefit resulting from realized losses on a sale of Fund shares at the end of the period that is used to offset other gains. Actual after-tax returns depend on an investors tax situation and may differ from those shown. The after-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements such as 401(k) plans or Individual Retirement Accounts (IRAs). After-tax returns for other share classes are not shown in the table and will vary from those shown for ClassA shares. 26 Average Annual Total Returns (for the periods ended December 31, 2012) Class 1 Year 5 Years Life of Class InceptionDate forPerformance ClassA Shares 12/30/2005 Before Taxes 3.43% 3.58% 7.92% After Taxes on Distributions 3.43% 3.55% 7.55% After Taxes on Distributions and Sale of Fund Shares 2.23% 3.07% 6.71% ClassB Shares 4.07% 3.81% 8.16% 12/30/2005 ClassC Shares 8.07% 4.15% 8.16% 12/30/2005 ClassF Shares 9.95% 5.08% 4.22% 9/28/2007 ClassI Shares 10.13% 5.19% 9.22% 12/30/2005 ClassP Shares 9.71% 4.72% 8.74% 12/30/2005 ClassR2 Shares 9.43% 4.56% 3.70% 9/28/2007 ClassR3 Shares 9.55% 4.67% 3.81% 9/28/2007 Index Russell 2500 ä Value Index (reflects no deduction for fees, expenses, or taxes) 19.21% 4.54% 4.83%2.89% 12/30/20059/28/2007 Russell 2500 ä Index (reflects no deduction for fees, expenses, or taxes) 17.88% 4.34% 5.52%3.26% 12/30/20059/28/2007 Disclosure of Portfolio Holdings A description of each Funds policies and procedures regarding the disclosure of such Funds portfolio holdings is available in each Funds SAI. Further information is available at www.lordabbett.com. Management and Organization of the Funds The Boards of Trustees. The Boards oversee the management of the business and affairs of Target Fund and Acquiring Fund. The Boards meet regularly to review each Funds portfolio investments, performance, expenses, and operations. The Boards appoint officers who are responsible for the day-to-day operations of each Fund and who execute policies authorized by the Boards. At least 75 percent of the Board members are independent of Lord Abbett. Investment Adviser. The Funds investment adviser is Lord Abbett, which is located at 90 Hudson Street, Jersey City, NJ 07302-3973. Founded in 1929, Lord Abbett manages one of the nations oldest mutual fund complexes, and manages approximately $136.8 billion in assets across a full range of mutual funds, institutional accounts and separately managed accounts, including $1.6 billion for which Lord Abbett provides investment models to managed account sponsors, as of March 31, 2013. 27 Portfolio Managers. The portfolio managers who are jointly and primarily responsible for the day-to-day management of each Fund are identified below. Each Fund is managed by an experienced portfolio manager or a team of experienced portfolio managers responsible for investment decisions together with a team of investment professionals who provide issuer, industry, sector and macroeconomic research and analysis. Each Funds SAI contains additional information about portfolio manager compensation, other accounts managed, and ownership of Fund shares. Target Fund Portfolio Manager/Title Member ofthe InvestmentManagementTeam Since Biography Robert P. Fetch, Partner andDirector 2013 Mr. Fetch joined Lord Abbett in 1995. Acquiring Fund Portfolio Manager/Title Member ofthe InvestmentManagementTeam Since Biography Thomas B. Maher, Partner andPortfolio Manager 2005 Mr. Maher joined Lord Abbett in 2003. Justin C. Maurer, Partner andPortfolio Manager 2007 Mr. Maurer joined Lord Abbett in 2001. Management Fee. Lord Abbett is entitled to a management fee based on each Funds average daily net assets. The management fee is accrued daily and payable monthly. Lord Abbett is entitled to a management fee for Target Fund as calculated at the following annual rate: 0.75% on the first $1 billion of average daily net assets; and0.70% on average daily net assets over $1 billion. For the fiscal year ended July 31, 2012, the effective annual rate of the fee paid to Lord Abbett was 0.75% for Target Fund. In addition, Lord Abbett provides certain administrative services to each Fund pursuant to an Administrative Services Agreement in return for a fee at an annual rate of 0.04% of each Funds average daily net assets. Each Fund pays all of its expenses not expressly assumed by Lord Abbett. Prior to March 1, 2013, Lord Abbett was entitled to a management fee for Acquiring Fund as calculated at the following annual rate: 28 0.75% of the first $1 billion of average daily net assets;0.70% of the next $1 billion of average daily net assets; and0.65% on average daily net assets over $2 billion. Effective March 1, 2013, Lord Abbett is entitled to a management fee for Acquiring Fund as calculated at the following annual rate: 0.75% of the first $1 billion of average daily net assets;0.70% of the next $1 billion of average daily net assets;0.65% of the next $3 billion of average daily net assets; and0.58% on average daily net assets over $5 billion. For the fiscal year ended October 31, 2012, the effective annual rate of the fee paid to Lord Abbett was 0.72% for Acquiring Fund. Each year the Boards consider whether to approve the continuation of the existing management and administrative services agreements between the Funds and Lord Abbett. A discussion regarding the basis for each Boards approval is available in Acquiring Funds semi-annual report to shareholders for the six-month period ended April 30 and in Target Funds semi-annual report to shareholders for the six-month period ended January 31. The Board unanimously recommends that you vote FOR theapproval of this Proposal. MORE INFORMATION ABOUT THE REORGANIZATION Description of the Reorganization On or about the Closing Date, if the conditions discussed below are met, Target Fund will transfer all of its assets to Acquiring Fund in exchange for shares of Acquiring Fund having an aggregate value equal to the aggregate value of the assets, less any liabilities, of Target Fund and the assumption by Acquiring Fund of all the liabilities of Target Fund. Target Fund will distribute as of the Closing Date such shares pro rata to its shareholders of record, determined as of the close of business on the Closing Date, in exchange for their shares of Target Fund. The NAV of such shares, the value of Target Funds assets, and the amount of Target Funds liabilities will be determined as of the Closing Date in accordance with Acquiring Funds valuation procedures, which are the same as those used by Target Fund. There is limited overlap in Target Funds and Acquiring Funds portfolio holdings. Consequently, Target Fund may sell some of the securities in its portfolio before the Reorganization and reinvest the proceeds in other securities consistent with its investment objective. The tax impact of any such sales will depend on the difference between the price at which Target Fund sells portfolio securities and Target Funds basis in those securities. If the price of these securities has appreciated, Target Fund may recognize capital gains on these sales, which will 29 result in a pre-Reorganization taxable distribution to Target Fund shareholders that may exceed the amount of taxable distributions they would have received absent the Reorganization. In addition, before the Reorganization, Target Fund expects to pay a final dividend that will have the effect of distributing all of its undistributed investment company income and net realized capital gains to its shareholders, including any such gains resulting from the sale of portfolio securities discussed above. Each Funds obligation to complete the Reorganization is subject to the satisfaction of certain conditions, including: (1) approval of a majority of the outstanding voting securities, as defined under the 1940 Act, of Target Fund; and (2) receipt of a favorable opinion of legal counsel as to the federal income tax consequences of the Reorganization as described below under Material Federal Income Tax Consequences of the Reorganization. A majority of the outstanding voting securities for these purposes means the lesser of: (1) two-thirds or more of the voting shares of Target Fund represented at a meeting at which more than half of the outstanding voting shares of the Fund are present in person or represented by proxy; or (2) more than half of the outstanding voting shares of Target Fund. This summary of the Reorganization is not comprehensive and is subject in all respects to the provisions of, and is qualified in its entirety by reference to, the Plan, a copy of which is attached as Appendix A. Material Federal Income Tax Consequences of the Reorganization The following is a summary of the anticipated material federal income tax consequences of the Reorganization. The discussion is based upon the Code, Treasury regulations, court decisions, published positions of the IRS, and other applicable authorities, all as in effect on the date of this Combined Prospectus/ Proxy Statement and all of which are subject to change and to differing interpretations (possibly with retroactive effect). This summary is limited to U.S. persons who hold shares of Target Fund as capital assets for federal income tax purposes (generally, assets held for investment). This summary does not address all of the federal income tax consequences that may be relevant to a particular person or to persons who may be subject to special treatment under federal income tax laws. You should consult your tax advisor as to the federal income tax consequences to you of the Reorganization, as well as the effects of state, local, and foreign tax laws. The Reorganization is intended to qualify for U.S. federal income tax purposes as a reorganization within the meaning of Section 368(a) of the Code. If the Reorganization does so qualify:  No gain or loss will be recognized by Target Fund upon (1) the transfer of all of its assets to Acquiring Fund as described in this Combined Prospectus/Proxy Statement or (2) the distribution by Target Fund of Acquiring Fund shares to Target Funds shareholders; 30  No gain or loss will be recognized by Acquiring Fund upon the receipt of Target Funds assets solely in exchange for the issuance of Acquiring Fund shares to Target Fund and the assumption of Target Funds liabilities by Acquiring Fund;  The basis of the assets of Target Fund acquired by Acquiring Fund will be the same as the basis of those assets in the hands of Target Fund immediately before the transfer;  The tax holding period of the assets of Target Fund in the hands of Acquiring Fund will include Target Funds tax holding period for those assets;  Shareholders will not recognize any gain or loss upon the exchange of shares of Target Fund solely for Acquiring Fund shares as part of the Reorganization;  The basis of Acquiring Fund shares received by shareholders in the Reorganization will be the same as the basis of their shares of Target Fund surrendered in the exchange; and  The tax holding period of Acquiring Fund shares that shareholders receive will include the tax holding period of Target Fund shares surrendered in the exchange, provided that shareholders held Target Fund shares as capital assets on the date of the exchange. As a non-waivable condition to the closing of the Reorganization, the Funds must receive a tax opinion from Wilmer Cutler Pickering Hale and Dorr LLP, counsel to the Funds, substantially to the effect that the Reorganization will qualify as a reorganization within the meaning of Section 368(a) of the Code. In rendering such opinion, counsel will rely upon, among other things, reasonable assumptions as well as representations of Acquiring Fund and Target Fund. No tax ruling has been requested from the IRS in connection with the Reorganization. The tax opinion is not binding on the IRS or a court, and does not preclude the IRS from asserting or adopting a contrary position. Target Funds portfolio management team may sell a portion of Target Funds portfolio securities before the Reorganization. Any capital gains recognized in these sales on a net basis will be distributed to Target Funds shareholders as capital gain dividends before the Reorganization and such distributions will be taxable to Target Fund shareholders. Target Fund would have realized capital gains of up to approximately $88,877,811 ($2.72 per share or 15.01% of the Funds portfolio) if the Funds portfolio securities had been sold on May 7, 2013. However, the actual amount of capital gains realized as a result of portfolio repositioning may be higher or lower than that amount, depending on the net unrealized appreciation in the value of the Funds portfolio securities at the time of their sale. As of May7, 2013, Target Fund does not expect to have any remaining capital loss carryover to offset such gains. 31 Shareholders should note that, if necessary, in accordance with Target Funds policy of distributing its investment company taxable income and net capital gains for each taxable year in order to qualify for favorable tax treatment as a regulated investment company and avoid federal income and excise tax at the fund level, Target Fund will declare and pay a distribution of any such previously undistributed income and gains to its shareholders immediately before the Reorganization. Such distribution will be taxable to Target Fund shareholders. As a result of current appreciation in Acquiring Funds assets, it is expected that for a period of years after the Reorganization, the Combined Funds sale of appreciated portfolio securities likely will result in greater taxable capital gain distributions to a former Target Fund shareholder than such shareholders might otherwise have received in the absence of the Reorganization. Shareholders of Target Fund may redeem their shares at any time before the closing of the Reorganization. Generally, these are taxable transactions. Shareholders should consult with their own tax advisors regarding the tax implications of potential transactions. Expenses of the Reorganization Lord Abbett will bear the direct costs of the Reorganization. Such costs include the cost of hiring a proxy solicitation firm to request and record shareholders votes, the cost for filing, printing, and mailing this Combined Prospectus/Proxy Statement, accounting fees, and legal fees. However, each Fund will bear any portfolio transaction costs or any other indirect costs it incurs related to the Reorganization. Therefore, Target Fund will pay transaction costs associated with selling some of its holdings in connection with the Reorganization and the Combined Fund will pay transaction costs associated with selling some of the holdings it acquires in the Reorganization, if any. These transactions may result in increased capital gain distributions. Solicitation Method This Combined Prospectus/Proxy Statement is being furnished to Target Fund shareholders in connection with the solicitation of proxies on behalf of the Board for the Meeting. It is expected that the solicitation of proxies will be primarily by mail. Additional solicitations may be made by telephone, email, or personal contact by officers or employees of Lord Abbett and its affiliates. Broadridge Financial Solutions, Inc., a proxy solicitation firm, has been retained to contact shareholders to obtain their votes for the Meeting. Target Fund also may request brokerage houses, custodians, nominees, and fiduciaries who are shareholders of record to forward proxy material to the beneficial owners of Target Funds shares. Authorizations for another person to execute proxies may be obtained by telephonic or electronically transmitted instructions in accordance with procedures designed to authenticate the shareholders identity. In all cases where a telephonic proxy is solicited, the shareholder will be asked to verify his or her identity, and to 32 confirm that the shareholder has received the Combined Prospectus/Proxy Statement and proxy card in the mail. Except for votes cast by automated telephonic voting, within 72 hours of receiving a shareholders telephonic voting instructions, a confirmation will be sent to the shareholder to ensure that the vote has been taken in accordance with the shareholders instructions and to provide a telephone number to call immediately if the shareholders instructions are not correctly reflected in the confirmation. In the case of voting instructions electronically transmitted by the Internet, a confirmation will be sent only if specifically requested by the shareholder. Shareholders requiring further information as to telephonic or electronically transmitted voting instructions or the proxy generally should call 888-991-1294. Voting Information Only shareholders of Target Fund as of the Record Date may vote on the Reorganization. The presence in person or by proxy of the holders of one-third of the outstanding shares of Target Fund entitled to vote is required to constitute a quorum of the Meeting. Approval of the proposed Reorganization will require the affirmative vote of a majority of the outstanding voting securities of Target Fund, as defined in the 1940 Act. The 1940 Act defines such vote as the lesser of (1) two-thirds or more of the total number of shares of all classes of Target Fund present or represented by proxy at the Meeting if the holders of more than half of the outstanding shares of the Fund are present or represented by proxy at the Meeting; or (2) more than half of the total number of the outstanding shares of all classes of Target Fund. The Reorganization will be approved only if a sufficient number of votes are cast FOR the proposal. Shareholders are entitled to one vote for each full share, and a proportionate vote for each fractional share, of Target Fund held as of the Record Date. Under Delaware law, shares owned by two or more persons (whether as joint tenants, co-fiduciaries, or otherwise) will be voted as follows, unless a written instrument or court order providing to the contrary has been filed with the Secretary of Target Fund: (1) if only one votes, that vote binds all; (2) if more than one votes, the vote of the majority binds all; and (3) if more than one votes and the vote is evenly divided, the vote will be cast proportionately. For purposes of determining the presence of a quorum and for determining whether sufficient votes have been received for approval of the proposal, abstentions and broker non-votes (that is, proxies from brokers or nominees indicating that they have not received voting instructions from the beneficial owner on a particular proposal for which the brokers or nominees do not have discretion to vote) will be treated as shares that are present at the Meeting but which have not been voted. For this reason, abstentions and broker non-votes will assist Target Fund in obtaining a quorum, but both have the practical effect of a no vote for purposes of obtaining the requisite vote for approval of the proposal. 33 If the enclosed proxy card is properly executed and returned in time to be voted at the Meeting, or if the shareholder votes via the Internet or by telephone before the Meeting, the named proxies will vote the shares represented by the proxy in accordance with the shareholders instructions. Unless revoked in the manner described below, all valid proxies will be voted in accordance with the specifications on them. Adjournment of the Meeting If Target Fund does not receive sufficient votes to approve the Reorganization before the Meeting, the Meeting may be adjourned to permit further solicitation of proxies. In determining whether to adjourn the Meeting, the following factors may be considered: the percentage of votes actually cast, the percentage of negative votes actually cast, and the nature of any further solicitation and any information to be provided to shareholders for such solicitation. Any such adjournment will require the affirmative vote of a majority of the shares present in person or by proxy (whether or not sufficient to constitute a quorum) and entitled to vote at the Meeting. The persons named as proxies will vote on an adjournment after considering the best interests of all Target Fund shareholders. Revocation of Proxies Any shareholder giving a proxy may revoke it at any time before it is exercised by submitting to Target Fund a written notice of revocation or subsequently executed proxy, or by attending the Meeting and voting in person. Voting Shares The table below sets forth the number of shares of Target Fund issued and outstanding at the close of business on the Record Date. Class Number of SharesOutstanding ClassA 14,663,050.52 ClassB 744,582.36 ClassC 4,613,848.25 ClassF 544,418.04 ClassI 8,333,188.70 ClassP 2,860,926.86 ClassR2 30,727.98 ClassR3 1,031,084.90 Principal Shareholders of Target Fund and Acquiring Fund As of the Record Date, to the best of our knowledge, no record holder held 25% or more of either Funds outstanding shares. Target Fund. As of the Record Date, Target Funds officers and Trustees, as a group, owned less than 1% of each class of the Funds outstanding shares. 34 To the knowledge of the Board, as of the Record Date, other than as set forth below, no shareholder or group (as that term is used in Section 13(d) of the Securities Exchange Act of 1934, as amended (the 1934 Act)) owns beneficially or of record more than 5% of the outstanding shares of Target Fund: Name and Address Class Percent of Classof Target Fund Estimated Percentof Acquiring FundPost Merger Edward Jones & Co. Class A 21.66 % 19.80 % 201 Progress Parkway ClassB 16.33 % 22.59 % Maryland Hts., MO 63043-3009 Hartford Life Separate Acct. 401(k) Class A 5.61 % 1.27 % P.O. Box 2999 Class P 49.36 % 51.68 % Hartford, CT 06104-2999 ClassR3 32.16 % 17.60 % National Financial Services LLC ClassA 7.35 % 5.93 % 200 Liberty Street #1WFC New York, NY 10281-1003 UBS Financial Services FBO Class A 5.70 % 9.72 % UBS WM USA ClassC 6.05 % 8.47 % 499 Washington Boulevard Fl 9 Jersey City, NJ 07310-2055 MLPF&S For The Sole Benefit Of Its Customers Class C 18.23 % 17.14 % 4800 Deer Lake Dr. E Fl 3 Class F 23.68 % 15.08 % Jacksonville, FL 32246-6484 Class I 15.65 % 3.98 % ClassR2 27.40 % 49.47 % Morgan Stanley Smith Barney Class C 11.56 % 12.42 % Harborside Financial Center ClassF 29.05 % 11.19 % Plaza II, 3rd Floor Jersey City, NJ 07311 Raymond James Class C 7.92 % 9.53 % Omnibus for Mutual Funds ClassF 19.10 % 8.61 % 880 Carillon Parkway St. Petersburg, FL 33716 Wells Fargo Class C 13.96 % 14.71 % 2801 Market Street ClassF 18.63 % 29.81 % St. Louis, MO 63103-2523 DCGT as TTEE and/or CUST FBO Principal ClassI 10.12 % 2.57 % Financial Group 711 High Street Des Moines, IA 50392-0001 Lord Abbett Alpha Strategy Fund ClassI 60.70 % 30.42 % 90 Hudson Street Jersey City, NJ 07302 Vanguard Fiduciary Trust Co. ClassI 5.63 % 1.43 % P.O. BOX 2600 Valley Forge, PA 19482-2600 AUL Group Retirement Annuity ClassP 6.60 % 6.91 % Separate Account II P.O. Box 368 Indianapolis, IN 46206-9102 Hartford Securities Distribution Company Inc. ClassP 11.84 % 12.49 % P.O. Box 2999 Hartford, CT 06104-2999 35 Name and Address Class Percent of Classof Target Fund Estimated Percentof Acquiring FundPost Merger MG Trust Co. Custodian FBO ClassR2 8.43 % 0.39 % Professional Emergency Physician 700 17th Street, Suite 300 Denver, CO 80202-3531 MG Trust Co. Custodian FBO ClassR2 6.50 % 0.30 % Southern Wall Systems Inc. 700 17th Street, Suite 300 Denver, CO 80202-3531 MG Trust Co. Custodian FBO ClassR2 5.78 % 0.26 % Swinney Brothers Excavating, Inc. 700 17th Street, Suite 300 Denver, CO 80202-3531 Michael Fullaway FBO ClassR2 9.10 % 0.42 % Calaveras Lumber Co. Inc. New Comparability PS 401K 805 S. Wheatley St., Suite 600 Ridgeland, MS 39157-5005 Mid Atlantic Trust Co FBO ClassR2 15.08 % 0.69 % P L Pediatrics PLLC 401(K) 1251 Waterfront Pl. Ste 525 Pittsburgh, PA 1522-4228 Mid Atlantic Trust Co FBO ClassR2 8.94 % 0.41 % Warrenton Auto Services Inc. 401K 1251 Waterfront Pl. Ste 525 Pittsburgh, PA 1522-4228 Acquiring Fund. As of the Record Date, Acquiring Funds officers and Trustees, as a group owned less than 1% of each class of the Funds outstanding shares. To the knowledge of the Board, as of the Record Date, other than as set forth below, no shareholder or group (as that term is used in Section 13(d) of the 1934 Act) owns beneficially or of record more than 5% of the outstanding shares of Acquiring Fund: Name and Address Class Percent of Classof Acquiring Fund Estimated Percentof Acquiring FundPost Merger Edward Jones & Co. Class A 18.90 % 19.80 % 201 Progress Parkway ClassB 26.44 % 22.59 % Maryland Hts., MO 63043-3009 Great-West Life & Annuityc/o Fascore LLC8rchard Rd # 2T2Greenwood Village, CO 80111-5002 ClassA 11.45 % 9.03 % 36 Name and Address Class Percent of Classof Acquiring Fund Estimated Percentof Acquiring FundPost Merger Great-West Trust Company LLC TTEE F Class A 5.47 % 4.31 % Employee Benefits Clients 401K ClassR2 8.23 % 7.88 % 8rchard Rd # 2T2 Greenwood Village, CO 80111-5002 National Financial Services LLC Class A 5.41 % 5.93 % 200 Liberty Street #1WFC Class B 5.63 % 3.03 % New York, NY 10281-1003 ClassC 6.19 % 4.86 % Pershing LLC Class A 8.04 % 6.34 % 1 Pershing Plaza Class B 10.86 % 5.85 % Jersey City, NJ 07399-0002 Class C 10.25 % 8.04 % ClassF 6.18 % 6.02 % UBS Financial Services Inc. FBO Class A 10.69 % 9.72 % UBS WM USA ClassC 8.95 % 8.47 % Omni A/C M/F 499 Washington Blvd. Floor 9 Jersey City, NJ 07310-2055 MLPF&S Class B 14.24 % 7.67 % for the Sole Benefit of its Customers Class C 16.31 % 17.14 % 4800 Deer Lake Dr. E FL 3 Class F 14.81 % 15.08 % Jacksonville, FL 32246 ClassR2 50.38 % 49.47 % Wells Fargo Class B 13.72 % 7.39 % 2801 Market Street Class C 14.50 % 14.71 % Saint Louis, MO 63103-2523 ClassF 30.08 % 29.81 % LPL Financial Class C 5.31 % 4.17 % Omnibus Customer Account ClassF 10.85 % 10.57 % 9785 Towne Centre Drive San Diego, CA 92121-1968 Morgan Stanley Smith Barney Class C 12.31 % 12.42 % Harborside Financial Center ClassF 10.67 % 11.19 % Plaza II 3rd Floor Jersey City, NJ 07311 Raymond James Class C 9.74 % 9.53 % Omnibus for Mutual Fund House Account ClassF 8.30 % 8.61 % 880 Carillon Parkway St. Petersburg, FL 33716-1100 Charles Schwab & Co. Inc. ClassI 13.48 % 10.20 % Special Custody Account for Benefit of Customers 101 Montgomery St. San Francisco, CA 94104-4151 Lord Abbett Alpha Strategy Fund ClassI 19.81 % 30.42 % 90 Hudson St. Jersey City, NJ 07302-3900 Lord Abbett Growth & Income Strategy Fund ClassI 6.60 % 4.99 % 90 Hudson St. Jersey City, NJ 07302-3900 37 Name and Address Class Percent of Classof Acquiring Fund Estimated Percentof Acquiring FundPost Merger NFS LLC FEBO ClassI 7.48 % 5.66 % FIIOC Agent FBOPlans 401K FINOPS-IC Funds 100 Magellan Way # KWlC Covington, KY 41015-1987 PIMS/Prudential Retirement Plan ClassI 6.15 % 4.65 % Nominee Trustee Custodian 11ennsylvania St. Carmel, IN 46032-4555 Capital Bank & Trust Co. TTEE FBO ClassP 10.74 % 0.19 % Ancor Inc. Retirement Savings Plan 8rchard Rd # 2T2 Greenwood Village, CO 80111-5002 Capital Bank & Trust Company TR ClassP 14.76 % 0.26 % Hughes Health and Rehabilitation Inc. 8515 E. Orchard Road #2T2 Greenwood Village, CO 80111 Frontier Trust Co. ClassP 41.36 % 0.72 % P.O. Box 10758 Fargo, ND 58106-0758 Hartford Securities Distribution Company Inc. Class P 5.65 % 12.49 % Concentration Account ClassR2 29.71 % 28.43 % PO Box 2999 Hartford, CT 06104-2999 MG Trust Company Cust. FBO ClassP 22.55 % 0.39 % Peppercom, Inc. 401(K) Savings 717 17th Street STE 1300 Denver, CO 80202-3304 DCGT Trustee & or Custodian ClassR3 6.68 % 5.65 % FBO Principal Financial Group Qualified FIA Omnibus 711 High St. Des Moines, IA 50392-0001 Hartford Life Separate Acct. ClassR3 26.60 % 27.76 % P.O. Box 2999 Hartford, CT 06104-2999 ING Life Insurance & Annuity Co. ClassR3 20.78 % 17.60 % One Orange Way, B3N Windsor, CT 06095-4773 Shareholder Rights The rights of shareholders of Target Fund will not materially change as a result of the Reorganization because Target Fund and Acquiring Fund both are series of Delaware statutory trusts, are governed by the same Board under similar charters and identical by-laws, and are subject to the same legal and regulatory standards. However, the procedural mechanics for bringing a derivative suit on behalf of a fund differ for Acquiring Fund and Target Fund. Target Funds declaration of trust 38 requires a shareholder to first make a demand on the Board of Trustees to take action before bringing a derivative suit on behalf of the Fund, while Acquiring Funds declaration of trust has no pre-complaint demand requirement. Thus, it is less burdensome for an Acquiring Fund shareholder to bring a derivative suit on behalf of the Fund than it is for a Target Fund shareholder. Shareholders of Target Fund are not entitled to any rights of share appraisal under Equity Trusts Declaration of Trust or By-laws, or under the laws of the State of Delaware in connection with the Reorganization. Target Fund shareholders have the right to redeem their shares at NAV (minus any applicable sales charges) at any time until the Closing Date. Thereafter, shareholders may redeem shares of Acquiring Fund acquired by them in the Reorganization at the NAV of such shares (minus any applicable sales charges). Acquiring Fund and Target Fund are subject to the information requirements of the 1940 Act, and accordingly file reports, proxy statements, and other information with the SEC. Such reports, proxy statements, and other information filed by the Funds can be inspected and copied at prescribed rates at the public reference facilities of the SEC at treet, NE, Washington, DC. Copies of such material also can be obtained from the SECs website at www.sec.gov or by mail from the Public Reference Branch, Office of Consumer Affairs and Information Services, SEC, Washington, DC 20549, at prescribed rates. FINANCIAL STATEMENTS AND ADDITIONAL INFORMATIONABOUT THE FUNDS Additional information about the Funds (including their respective financial statements) is available in Target Funds prospectus, each Funds SAI, Target Funds semi-annual and annual reports, and Acquiring Funds annual report, and in the section of this Combined Prospectus/Proxy Statement titled Information From Acquiring Funds March1, 2013 Prospectus. 39 FINANCIAL HIGHLIGHTS These tables describe Acquiring Funds performance for the fiscal periods indicated. Total Return shows how much your investment in Acquiring Fund would have increased or decreased during each period without considering the effects of sales loads and assuming you had reinvested all dividends and distributions. These Financial Highlights have been audited by Deloitte & Touche LLP, Acquiring Funds independent registered public accounting firm, in conjunction with their annual audit of the Funds financial statements. Financial statements and the report of the independent registered public accounting firm thereon appear in the 2012 annual report to shareholders and are incorporated by reference in Acquiring Funds SAI, which is available upon request. Certain information reflects financial results for a single Acquiring Fund share. 40 Financial Highlights Class A Shares Year Ended 10/31 2012 2011 2010 2009 2008 Per Share Operating Performance Net asset value, beginning of year $ 15.16 $ 14.45 $ 11.65 $ 9.91 $ 14.31 Investment operations: Net investment income (loss) (a) (.03 ) (.05 ) (.03 ) (.04 ) .04 Net realized and unrealized gain (loss) .92 .83 2.83 1.80 (3.92 ) Total from investment operations .89 .78 2.80 1.76 (3.88 ) Distributions to shareholders from: Net investment income    (.02 ) (.01 ) Net realized gain (.06 ) (.07 )   (.51 ) Total distributions (.06 ) (.07 )  (.02 ) (.52 ) Net asset value, end of year $ 15.99 $ 15.16 $ 14.45 $ 11.65 $ 9.91 Total Return (b) 5.89 % 5.45 % 24.03 % 17.81 % (28.01 )% Ratios to Average Net Assets: Expenses, excluding expense reductions and including management fee waived and expenses reimbursed 1.31 % 1.31 % 1.34 % 1.35 % 1.34 % Expenses, including expense reductions, management fee waived and expenses reimbursed 1.31 % 1.31 % 1.34 % 1.35 % 1.33 % Expenses, excluding expense reductions, management fee waived and expenses reimbursed 1.31 % 1.31 % 1.34 % 1.46 % 1.44 % Net investment income (loss) (.19 )% (.29 )% (.19 )% (.34 )% .33 % Supplemental Data: Net assets, end of year (000) $ 870,567 $ 883,444 $ 582,806 $ 250,435 $ 117,992 Portfolio turnover rate 58.84 % 56.87 % 69.83 % 77.87 % 83.92 % (a) Calculated using average shares outstanding during the year. (b) Total return does not consider the effects of sales loads and assumes the reinvestment of all distributions. 41 Financial Highlights (continued) Class B Shares Year Ended 10/31 2012 2011 2010 2009 2008 Per Share Operating Performance Net asset value, beginning of year $ 14.63 $ 14.03 $ 11.39 $ 9.74 $ 14.14 Investment operations: Net investment loss (a) (.12 ) (.14 ) (.11 ) (.09 ) (.04 ) Net realized and unrealized gain (loss) .87 .81 2.75 1.74 (3.85 ) Total from investment operations .75 .67 2.64 1.65 (3.89 ) Distributions to shareholders from: Net realized gain (.06 ) (.07 )   (.51 ) Net asset value, end of year $ 15.32 $ 14.63 $ 14.03 $ 11.39 $ 9.74 Total Return (b) 5.14 % 4.83 % 23.18 % 16.94 % (28.40 )% Ratios to Average Net Assets: Expenses, excluding expense reductions and including management fee waived and expenses reimbursed 1.96 % 1.96 % 1.99 % 2.00 % 1.99 % Expenses, including expense reductions, management fee waived and expenses reimbursed 1.96 % 1.96 % 1.99 % 2.00 % 1.99 % Expenses, excluding expense reductions, management fee waived and expenses reimbursed 1.96 % 1.96 % 1.99 % 2.12 % 2.09 % Net investment loss (.83 )% (.91 )% (.85 )% (.95 )% (.32 )% Supplemental Data: Net assets, end of year (000) $ 13,315 $ 15,700 $ 19,110 $ 18,739 $ 14,239 Portfolio turnover rate 58.84 % 56.87 % 69.83 % 77.87 % 83.92 % (a) Calculated using average shares outstanding during the year. (b) Total return does not consider the effects of sales loads and assumes the reinvestment of all distributions. 42 Financial Highlights (continued) Class C Shares Year Ended 10/31 2012 2011 2010 2009 2008 Per Share Operating Performance Net asset value, beginning of year $ 14.62 $ 14.03 $ 11.39 $ 9.74 $ 14.14 Investment operations: Net investment loss (a) (.13 ) (.14 ) (.11 ) (.10 ) (.04 ) Net realized and unrealized gain (loss) .89 .80 2.75 1.75 (3.85 ) Total from investment operations .76 .66 2.64 1.65 (3.89 ) Distributions to shareholders from: Net realized gain (.06 ) (.07 )   (.51 ) Net asset value, end of year $ 15.32 $ 14.62 $ 14.03 $ 11.39 $ 9.74 Total Return (b) 5.21 % 4.76 % 23.18 % 17.06 % (28.47 )% Ratios to Average Net Assets: Expenses, excluding expense reductions and including management fee waived and expenses reimbursed 1.96 % 1.96 % 1.99 % 2.00 % 1.99 % Expenses, including expense reductions, management fee waived and expenses reimbursed 1.96 % 1.96 % 1.99 % 2.00 % 1.98 % Expenses, excluding expense reductions, management fee waived and expenses reimbursed 1.96 % 1.96 % 1.99 % 2.11 % 2.09 % Net investment loss (.83 )% (.95 )% (.83 )% (.97 )% (.33 )% Supplemental Data: Net assets, end of year (000) $ 248,357 $ 263,798 $ 147,193 $ 79,527 $ 48,837 Portfolio turnover rate 58.84 % 56.87 % 69.83 % 77.87 % 83.92 % (a) Calculated using average shares outstanding during the year. (b) Total return does not consider the effects of sales loads and assumes the reinvestment of all distributions. 43 Financial Highlights (continued) Class F Shares Year Ended 10/31 2012 2011 2010 2009 2008 Per Share Operating Performance Net asset value, beginning of year $ 15.20 $ 14.45 $ 11.62 $ 9.91 $ 14.31 Investment operations: Net investment income (loss) (a) .01 (.01 ) .01 (.02 ) .06 Net realized and unrealized gain (loss) .92 .83 2.82 1.78 (3.91 ) Total from investment operations .93 .82 2.83 1.76 (3.85 ) Distributions to shareholders from: Net investment income    (.05 ) (.04 ) Net realized gain (.06 ) (.07 )   (.51 ) Total distributions (.06 ) (.07 )  (.05 ) (.55 ) Net asset value, end of year $ 16.07 $ 15.20 $ 14.45 $ 11.62 $ 9.91 Total Return (b) 6.13 % 5.73 % 24.25 % 18.12 % (27.81 )% Ratios to Average Net Assets: Expenses, excluding expense reductions and including management fee waived and expenses reimbursed 1.06 % 1.07 % 1.10 % 1.09 % 1.09 % Expenses, including expense reductions, management fee waived and expenses reimbursed 1.06 % 1.07 % 1.10 % 1.09 % 1.09 % Expenses, excluding expense reductions, management fee waived and expenses reimbursed 1.06 % 1.07 % 1.10 % 1.20 % 1.21 % Net investment income (loss) .06 % (.06 )% .07 % (.19 )% .50 % Supplemental Data: Net assets, end of year (000) $ 369,321 $ 385,086 $ 168,415 $ 51,757 $ 4,157 Portfolio turnover rate 58.84 % 56.87 % 69.83 % 77.87 % 83.92 % (a) Calculated using average shares outstanding during the year. (b) Total return assumes the reinvestment of all distributions. 44 Financial Highlights (continued) Class I Shares Year Ended 10/31 2012 2011 2010 2009 2008 Per Share Operating Performance Net asset value, beginning of year $ 15.34 $ 14.57 $ 11.70 $ 9.98 $ 14.39 Investment operations: Net investment income (a) .02 .01 .02  (b) .08 Net realized and unrealized gain (loss) .93 .83 2.85 1.78 (3.93 ) Total from investment operations .95 .84 2.87 1.78 (3.85 ) Distributions to shareholders from: Net investment income    (.06 ) (.05 ) Net realized gain (.06 ) (.07 )   (.51 ) Total distributions (.06 ) (.07 )  (.06 ) (.56 ) Net asset value, end of year $ 16.23 $ 15.34 $ 14.57 $ 11.70 $ 9.98 Total Return (c) 6.21 % 5.82 % 24.42 % 18.27 % (27.77 )% Ratios to Average Net Assets: Expenses, excluding expense reductions and including management fee waived and expenses reimbursed .97 % .97 % .99 % 1.00 % .99 % Expenses, including expense reductions, management fee waived and expenses reimbursed .97 % .97 % .99 % 1.00 % .98 % Expenses, excluding expense reductions, management fee waived and expenses reimbursed .97 % .97 % .99 % 1.12 % 1.08 % Net investment income .15 % .06 % .16 % .03 % .67 % Supplemental Data: Net assets, end of year (000) $ 411,546 $ 291,056 $ 190,103 $ 121,462 $ 74,335 Portfolio turnover rate 58.84 % 56.87 % 69.83 % 77.87 % 83.92 % (a) Calculated using average shares outstanding during the year. (b) Amount is less than $.01. (c) Total return assumes the reinvestment of all distributions. 45 Financial Highlights (continued) Class P Shares Year Ended 10/31 2012 2011 2010 2009 2008 Per Share Operating Performance Net asset value, beginning of year $ 15.09 $ 14.40 $ 11.62 $ 9.88 $ 14.28 Investment operations: Net investment income (loss) (a) (.04 ) (.05 ) (.04 ) (.04 ) .03 Net realized and unrealized gain (loss) .91 .81 2.82 1.78 (3.91 ) Total from investment operations .87 .76 2.78 1.74 (3.88 ) Distributions to shareholders from: Net investment income     (.01 ) Net realized gain (.06 ) (.07 )   (.51 ) Total distributions (.06 ) (.07 )   (.52 ) Net asset value, end of year $ 15.90 $ 15.09 $ 14.40 $ 11.62 $ 9.88 Total Return (b) 5.78 % 5.33 % 23.92 % 17.61 % (28.04 )% Ratios to Average Net Assets: Expenses, excluding expense reductions and including management fee waived and expenses reimbursed 1.41 % 1.41 % 1.44 % 1.45 % 1.44 % Expenses, including expense reductions, management fee waived and expenses reimbursed 1.41 % 1.41 % 1.44 % 1.45 % 1.43 % Expenses, excluding expense reductions, management fee waived and expenses reimbursed 1.41 % 1.41 % 1.44 % 1.57 % 1.53 % Net investment income (loss) (.24 )% (.35 )% (.29 )% (.39 )% .23 % Supplemental Data: Net assets, end of year (000) $ 918 $ 3,392 $ 4,344 $ 3,445 $ 2,905 Portfolio turnover rate 58.84 % 56.87 % 69.83 % 77.87 % 83.92 % (a) Calculated using average shares outstanding during the year. (b) Total return assumes the reinvestment of all distributions. 46 Financial Highlights (continued) Class R2 Shares Year Ended 10/31 2012 2011 2010 2009 2008 Per Share Operating Performance Net asset value, beginning of year $ 15.01 $ 14.34 $ 11.59 $ 9.87 $ 14.30 Investment operations: Net investment income (loss) (a) (.07 ) (.09 ) (.06 ) (.09 ) .01 Net realized and unrealized gain (loss) .91 .83 2.81 1.81 (3.90 ) Total from investment operations .84 .74 2.75 1.72 (3.89 ) Distributions to shareholders from: Net investment income     (.03 ) Net realized gain (.06 ) (.07 )   (.51 ) Total distributions (.06 ) (.07 )   (.54 ) Net asset value, end of year $ 15.79 $ 15.01 $ 14.34 $ 11.59 $ 9.87 Total Return (b) 5.61 % 5.21 % 23.62 % 17.53 % (28.14 )% Ratios to Average Net Assets: Expenses, excluding expense reductions and including management fee waived and expenses reimbursed 1.56 % 1.57 % 1.60 % 1.59 % 1.58 % Expenses, including expense reductions, management fee waivedand expenses reimbursed 1.56 % 1.57 % 1.60 % 1.59 % 1.58 % Expenses, excluding expense reductions, management fee waivedand expenses reimbursed 1.56 % 1.57 % 1.60 % 1.68 % 1.66 % Net investment income (loss) (.44 )% (.58 )% (.42 )% (.83 )% .11 % Supplemental Data: Net assets, end of year (000) $ 11,056 $ 8,804 $ 2,538 $ 1,466 $ 33 Portfolio turnover rate 58.84 % 56.87 % 69.83 % 77.87 % 83.92 % (a) Calculated using average shares outstanding during the year. (b) Total return assumes the reinvestment of all distributions. 47 Financial Highlights (concluded) Class R3 Shares Year Ended 10/31 2012 2011 2010 2009 2008 Per Share Operating Performance Net asset value, beginning of year $ 15.03 $ 14.34 $ 11.58 $ 9.87 $ 14.30 Investment operations: Net investment income (loss) (a) (.05 ) (.07 ) (.04 ) (.05 ) .02 Net realized and unrealized gain (loss) .91 .83 2.80 1.78 (3.90 ) Total from investment operations .86 .76 2.76 1.73 (3.88 ) Distributions to shareholders from: Net investment income    (.02 ) (.04 ) Net realized gain (.06 ) (.07 )   (.51 ) Total distributions (.06 ) (.07 )  (.02 ) (.55 ) Net asset value, end of year $ 15.83 $ 15.03 $ 14.34 $ 11.58 $ 9.87 Total Return (b) 5.74 % 5.35 % 23.73 % 17.69 % (28.08 )% Ratios to Average Net Assets: Expenses, excluding expense reductions and including expenses assumed, management fee waived and expenses reimbursed 1.46 % 1.47 % 1.49 % 1.49 % 1.49 % Expenses, including expense reductions, management fee waived and expenses reimbursed 1.46 % 1.47 % 1.49 % 1.49 % 1.49 % Expenses, excluding expense reductions, management fee waived and expenses reimbursed 1.46 % 1.47 % 1.50 % 1.61 % 1.58 % Net investment income (loss) (.35 )% (.47 )% (.31 )% (.50 )% .19 % Supplemental Data: Net assets, end of year (000) $ 86,441 $ 64,504 $ 20,456 $ 4,227 $ 1,814 Portfolio turnover rate 58.84 % 56.87 % 69.83 % 77.87 % 83.92 % (a) Calculated using average shares outstanding during the year. (b) Total return assumes the reinvestment of all distributions. 48 INFORMATION FROM ACQUIRING FUNDSMARCH 1, 2013 PROSPECTUS 1 Investment Objective The Funds investment objective is long-term capital appreciation. Principal Investment Strategies To pursue its objective, the Fund normally invests at least 65% of its net assets in equity securities of small and mid-sized companies. The remainder of the Funds assets may be invested in companies of any size. The Fund may change this policy at any time. Small and mid-sized companies are defined as companies having a market capitalization at the time of purchase that falls within the market capitalization range of companies in the Russell 2500 Ô Index, a widely used benchmark for small and mid-sized stock performance. The market capitalization range of the Russell 2500 Ô Index as of June 22, 2012, following its most recent annual reconstitution, was approximately $53 million to $7 billion. This range varies daily. Although the Fund is diversified broadly across many industries and sectors, its assets may, from time to time, be overweighted or underweighted to certain industries and sectors relative to its benchmark index. The Fund may invest in any security that represents equity ownership in a company. Currently, the Fund invests in equity securities consisting principally of common stocks; preferred stocks; equity interests in real estate investment trusts, privately offered trusts, partnerships, joint ventures, limited liability companies and vehicles with similar legal structures; and other instruments with similar economic characteristics. The Fund considers equity securities to include rights offerings and investments that convert into the equity securities described above. The Fund attempts to invest in the securities of smaller, less well-known companies, and mid-sized companies, selling at reasonable prices in relation to an assessment of their potential or intrinsic value. A security may be undervalued by the market because of a lack of awareness of the companys intrinsic value or a lack of recognition of the companys future potential. In addition, a company may be undervalued because it may be temporarily out of favor by the market. The Fund may invest in U.S. and foreign (which may include emerging market) companies. The Fund may invest up to 10% of its net assets in securities of foreign (including emerging market) companies that are traded on a foreign exchange and denominated in a foreign currency. The Fund may invest without limitation in companies that do not meet these criteria but represent economic exposure to foreign markets, including the following: (1) companies that are organized in a foreign country but have significant business operations in the U.S. and trade on a 1 Throughout this section, references to the Fund relate to Acquiring Fund. 49 U.S. stock exchange; and (2) companies that are organized and operated in a foreign country but primarily trade on a U.S. stock exchange. The Fund also may invest without limit in ADRs. ADRs are traded on U.S. exchanges and typically are issued by a financial institution (such as a U.S. bank) acting as a depositary and represent the depositarys holdings of a specified number of shares of a foreign company. An ADR entitles the holder to all dividends and capital gains earned by the underlying foreign securities. The Fund selects stocks using:  Quantitative research to identify stocks the Fund believes represent the best bargains. As part of this process, the Fund may look at the price of a companys stock in relation to the companys book value, its sales, the value of its assets, its earnings and cash flow.  Fundamental research to evaluate a companys operating environment, resources and strategic plans and to assess its prospects for exceeding earnings expectations. The Fund may sell a security if it no longer meets the Funds investment criteria or for a variety of other reasons, such as to secure gains, limit losses, redeploy assets into opportunities believed to be more promising, or satisfy redemption requests, among others. In considering whether to sell a security, the Fund may evaluate factors including, but not limited to, the condition of the economy, changes in the issuers competitive position or financial condition, changes in the outlook for the issuers industry, and the Funds valuation target for the security. Temporary Defensive Strategies. The Fund seeks to remain fully invested in accordance with its investment objective. However, in an attempt to respond to adverse market, economic, political, or other conditions, the Fund may take a temporary defensive position by holding some or all of its assets in short-term investments. These investments include cash, commercial paper, money market instruments, repurchase agreements, and U.S. government securities. Taking a temporary defensive position could prevent the Fund from achieving its investment objective. Information for Managing Your Acquiring Fund Account The following discussion describes policies and procedures relating to the purchase, exchange, and redemption of shares of Acquiring Fund and other policies and procedures applicable to Acquiring Fund, which will be the same for the Combined Fund following the Reorganization. Choosing a Share Class Each class of shares represents an investment in the same portfolio of securities, but each has different availability and eligibility criteria, sales charges, expenses, and dividends, allowing you to choose the available class that best meets your needs. You should read this section carefully to determine which class of shares is 50 best for you and discuss your selection with your financial intermediary. Factors you should consider in choosing a class of shares include:  the amount you plan to invest;  the length of time you expect to hold your investment;  the total costs associated with your investment, including any sales charges that you pay when you buy or sell your Fund shares and expenses that are paid out of Fund assets over time;  whether you qualify for any reduction or waiver of sales charges;  whether you plan to take any distributions in the near future;  the availability of the share class;  the services that will be available to you depending on the share class you choose; and  the amount of compensation that your financial intermediary will receive depending on the share class you choose. If you plan to invest a large amount and your investment horizon is five years or more, ClassA shares may be more advantageous than ClassC shares. The higher ongoing annual expenses of ClassC shares may cost you more over the long term than the front-end sales charge you would pay on larger purchases of ClassA shares. Retirement and Benefit Plans and Fee-Based Programs. The availability of share classes and certain features of share classes may depend on the type of financial intermediary through which you invest, including retirement and benefit plans and fee-based programs. As used in this Combined Prospectus/Proxy Statement, the term retirement and benefit plans refers to qualified and non-qualified retirement plans, deferred compensation plans and other employer-sponsored retirement, savings or benefit plans, such as defined benefit plans, 401(k) plans, 457 plans, 403(b) plans, profit-sharing plans, and money purchase pension plans, but does not include IRAs, unless explicitly stated elsewhere in the Combined Prospectus/Proxy Statement. As used in this Combined Prospectus/Proxy Statement, the term fee-based programs refers to programs sponsored by financial intermediaries that provide fee-based investment advisory programs or services (including mutual fund wrap programs) or a bundled suite of services, such as brokerage, investment advice, research, and account management, for which the client pays a fee based on the total asset value of the clients account for all or a specified number of transactions, including mutual fund purchases, in the account during a certain period. Key Features of Share Classes. The following table compares key features of each share class. You should review Acquiring Funds fee tables and examples at the front of this Combined Prospectus/Proxy Statement carefully before choosing 51 your share class. As a general matter, share classes with relatively lower expenses tend to have relatively higher dividends. Your financial intermediary can help you decide which class meets your goals. Not all share classes may be available through your financial intermediary. Your financial intermediary may receive different compensation depending upon which class you choose. Class A Shares Availability Available through financial intermediaries to individual investors, certain retirement and benefit plans, and fee-based advisory programs Front-End Sales Charge Up to 5.75%; reduced or waived for large purchases and certain investors; eliminated for purchases of $1 million or more CDSC 1.00% on redemptions made within one year following purchases of $1 million or more; waived under certain circumstances Distribution and Service (12b-1) Fee 0.35% of the Funds average daily net assets, comprised of:Service Fee: 0.25%Distribution Fee: 0.10% Conversion None Exchange Privilege ClassA shares of most Lord Abbett Funds ClassB Shares Availability ClassB shares no longer are available for purchase by new or existing investors and only will be issued in connection with (i) an exchange of ClassB shares from another Lord Abbett Fund or (ii) a reinvestment of a dividend and/or capital gain distribution. Front-End Sales Charge None CDSC Up to 5.00% on redemptions; reduced over time and eliminated after sixth anniversary of purchase; waived under certain circumstances Distribution and Service (12b-1) Fee 1.00% of the Funds average daily net assets, comprised of:Service Fee: 0.25%Distribution Fee: 0.75% Conversion Automatic conversion to ClassA shares after approximately the eighth anniversary of purchase Exchange Privilege ClassB shares of most Lord Abbett Funds 52 ClassC Shares Availability Available through financial intermediaries to individual investors and certain retirement and benefit plans; purchases generally must be under $500,000 Front-End Sales Charge None CDSC 1.00% on redemptions made before the first anniversary of purchase; waived under certain circumstances Distribution and Service (12b-1) Fee 1.00% of the Funds average daily net assets, comprised of:Service Fee: 0.25%Distribution Fee: 0.75% Conversion None Exchange Privilege ClassC shares of most Lord Abbett Funds ClassF Shares Availability Available only to eligible fee-based advisory programs and certain registered investment advisers Front-End Sales Charge None CDSC None Distribution and Service (12b-1) Fee 0.10% of the Funds average daily net assets, comprised of:Service Fee: NoneDistribution Fee: 0.10% Conversion None Exchange Privilege ClassF shares of most Lord Abbett Funds ClassI Shares Availability Available only to eligible investors Front-End Sales Charge None CDSC None Distribution and Service (12b-1) Fee None Conversion None Exchange Privilege ClassI shares of most Lord Abbett Funds 53 ClassP Shares Availability Available on a limited basis through certain financial intermediaries and retirement and benefit plans Front-End Sales Charge None CDSC None Distribution and Service (12b-1) Fee 0.45% of the Funds average daily net assets, comprised of:Service Fee: 0.25%Distribution Fee: 0.20% Conversion None Exchange Privilege ClassP shares of most Lord Abbett Funds ClassR2 Shares Availability Available only to eligible retirement and benefit plans Front-End Sales Charge None CDSC None Distribution and Service (12b-1) Fee 0.60% of the Funds average daily net assets, comprised of:Service Fee: 0.25%Distribution Fee: 0.35% Conversion None Exchange Privilege ClassR2 shares of most Lord Abbett Funds ClassR3 Shares Availability Available only to eligible retirement and benefit plans Front-End Sales Charge None CDSC None Distribution and Service (12b-1) Fee 0.50% of the Funds average daily net assets, comprised of:Service Fee: 0.25%Distribution Fee: 0.25% Conversion None Exchange Privilege ClassR3 shares of most Lord Abbett Funds (1) The 12b-1 plan provides that the maximum payments that may be authorized by the Board are: for ClassA shares, 0.50%; for ClassP shares, 0.75%; and for ClassB, C, F, R2, and R3 shares, 1.00%. The rates shown in the table above are the 12b-1 rates currently authorized by the Board for each share class and may be changed only upon authorization of the Board. The 12b-1 plan does not permit any payments for ClassI shares. (2) Ask your financial intermediary about the Lord Abbett Funds available for exchange. (3) ClassB shares automatically will convert to ClassA shares on the 25th day of the month (or, if the 25th is not a business day, the next business day thereafter) following the eighth anniversary of the day on which the purchase order was accepted. (4) ClassP shares are closed to substantially all new investors. 54 Investment Minimums. The minimum initial and additional amounts shown below vary depending on the class of shares you buy and the type of account. Certain financial intermediaries may impose different restrictions than those described below. Consult your financial intermediary for more information. ClassB shares no longer are available for purchase by new or existing investors and only will be issued in connection with (i) an exchange of ClassB shares from another Lord Abbett Fund or (ii) a reinvestment of a dividend and/or capital gain distribution. For ClassI shares, the minimum investment shown below applies to certain types of institutional investors. ClassP shares are closed to substantially all new investors. Investment Minimums  Initial/Additional Investments Class A and C F, P, R2, and R3 I General and IRAs without Invest-A-Matic Investments $1,500/No minimum No minimum See below Invest-A-Matic Accounts $250/$50 N/A N/A IRAs, SIMPLE and SEP Accounts with Payroll Deductions No minimum N/A N/A Fee-Based Advisory Programs and Retirement and Benefit Plans No minimum No minimum No minimum ClassI Share Minimum Investment. Unless otherwise provided, the minimum amount of an initial investment in ClassI shares is $1 million. There is no minimum initial investment for (i) purchases through or by registered investment advisers, bank trust departments, and other financial intermediaries otherwise eligible to purchase ClassI shares that charge a fee for services that include investment advisory or management services or (ii) purchases by retirement and benefit plans meeting the ClassI eligibility requirements described below. These investment minimums may be suspended, changed, or withdrawn by Lord Abbett Distributor LLC (Lord Abbett Distributor). Additional Information About the Availability of Share Classes. ClassB Shares. The Fund no longer offers ClassB shares for new or additional investments. Existing shareholders of ClassB shares may reinvest dividends into ClassB shares and exchange their ClassB shares for ClassB shares of other Lord Abbett Funds as permitted by the current exchange privileges. The 12b-1 fee, CDSC, and conversion features will continue to apply to ClassB shares held by shareholders. Any purchase request for ClassB shares will be deemed to be a purchase request for ClassA shares and will be subject to any applicable sales charge. ClassC Shares. The Fund will not accept purchases of ClassC shares of $500,000 or more, or in any amount that, when combined with the value of all shares of Eligible Funds (as defined below) under the terms of rights of accumulation, would result in the investor holding more than $500,000 of shares of Eligible Funds at the time of such purchase, unless an appropriate representative of the investors broker-dealer firm (or other financial intermediary, as applicable) 55 provides written authorization for the transaction. Please contact Lord Abbett Distributor with any questions regarding eligibility to purchase ClassC shares based on the prior written authorization from the investors broker-dealer firm or other financial intermediary. With respect to qualified retirement plans, the Fund will not reject a purchase of ClassC shares by such a plan in the event that a purchase amount, when combined with the value of all shares of Eligible Funds under the terms of rights of accumulation, would result in the plan holding more than $500,000 of shares of Eligible Funds at the time of the purchase. Any subsequent purchase orders submitted by the plan, however, would be subject to the ClassC share purchase limit policy described above. Such subsequent purchases would be considered purchase orders for ClassR3 shares. ClassF Shares. ClassF shares generally are available to investors participating in fee-based advisory programs that have (or whose trading agents have) an agreement with Lord Abbett Distributor and to investors that are clients of certain registered investment advisers that have an agreement with Lord Abbett Distributor, if it so deems appropriate. ClassI Shares. ClassI shares are available for purchase by the following entities:  Institutional investors, including companies, foundations, trusts and endowments, and other entities determined by Lord Abbett Distributor to be institutional investors, making an initial minimum investment of at least $1 million;  Retirement and benefit plans investing directly or through an intermediary, provided that in the case of an intermediary, the intermediary has entered into a special arrangement with the Fund and/or Lord Abbett Distributor specifically for such purchases;  Registered investment advisers investing on behalf of their advisory clients, provided that in the case of a registered investment adviser that is also a registered broker-dealer, the firm has not entered into any agreement or arrangement whereby Lord Abbett makes payments to the firm out of its own resources for various services, such as marketing support, training and education activities, and other services for which Lord Abbett may make such revenue sharing payments to the firm; and  Bank trust departments and trust companies purchasing shares for their clients, provided that the bank or trust company (and its trading agent, if any) has entered into a special arrangement with the Fund and/or Lord Abbett Distributor specifically for such purchases. ClassI shares also are available for purchase by each registered investment company within the Lord Abbett Family of Funds that operates as a fund of funds and, at the discretion of Lord Abbett Distributor, other registered investment companies that are not affiliated with Lord Abbett and operate as funds of funds. 56 Shareholders who held ClassI shares on July 9, 2010 may continue to hold, purchase, exchange, and redeem ClassI shares, provided that there has been no change in the registration of the account since that date. Financial intermediaries should contact Lord Abbett Distributor to determine whether the financial intermediary may be eligible for such purchases. ClassP Shares. ClassP shares are closed to substantially all new investors. Existing shareholders holding ClassP shares may continue to hold their ClassP shares and make additional purchases, redemptions, and exchanges. ClassP shares also are available for orders made by or on behalf of a financial intermediary for clients participating in an IRA rollover program sponsored by the financial intermediary that operates the program in an omnibus recordkeeping environment and has entered into special arrangements with the Fund and/or Lord Abbett Distributor specifically for such orders. ClassR2 and R3 (collectively referred to as ClassR) Shares. ClassR shares generally are available through:  employer-sponsored retirement and benefit plans where the employer, administrator, recordkeeper, sponsor, related person, financial intermediary, or other appropriate party has entered into an agreement with the Fund or Lord Abbett Distributor to make ClassR shares available to plan participants; or  dealers that have entered into certain approved agreements with Lord Abbett Distributor. ClassR shares also are available for orders made by or on behalf of a financial intermediary for clients participating in an IRA rollover program sponsored by the financial intermediary that operates the program in an omnibus recordkeeping environment and has entered into special arrangements with the Fund and/or Lord Abbett Distributor specifically for such orders. ClassR shares generally are not available to retail non-retirement accounts, traditional and Roth IRAs, Coverdell Education Savings Accounts, SEPs, SARSEPs, SIMPLE IRAs, individual 403(b) plans, or 529 college savings plans. Sales Charges As an investor in the Fund, you may pay one of two types of sales charges: a front-end sales charge that is deducted from your investment when you buy Fund shares or a CDSC that applies when you sell Fund shares. ClassA Share Front-End Sales Charge. Front-end sales charges are applied only to ClassA shares. You buy ClassA shares at the offering price, which is the net asset value (NAV) plus a sales charge. You pay a lower rate as the size of your investment increases to certain levels called breakpoints. You do not pay a sales charge on the Funds distributions or dividends you reinvest in additional ClassA shares. The table below shows the rate of sales charge you pay (expressed as a 57 percentage of the offering price and the net amount you invest), depending on the amount you purchase. Front-End Sales Charge  ClassA Shares YourInvestment Front-End SalesCharge as a % ofOffering Price Front-End SalesCharge as a % ofYour Investment To Compute OfferingPrice Divide NAV by Maximum DealersConcession as a % ofOffering Price Less than $50,000 5.75% 6.10% .9425 5.00% $50,000 to $99,999 4.75% 4.99% .9525 4.00% $100,000 to $249,999 3.95% 4.11% .9605 3.25% $250,000 to $499,999 2.75% 2.83% .9725 2.25% $500,000 to $999,999 1.95% 1.99% .9805 1.75% $1,000,000 and over No Sales Charge No Sales Charge 1.0000   See Dealer Concessions on ClassA Share Purchases Without a Front-End Sales Charge.
